Exhibit 10(a)

EXECUTION VERSION

AMENDED & RESTATED SETTLEMENT AGREEMENT

This settlement agreement (this “Settlement Agreement”), is made and entered
into as of September 11, 2015, by and among the following parties:

 

  (a) Energy Future Holdings Corp., a Texas corporation (“EFH”); (ii) Energy
Future Intermediate Holding Company LLC (“EFIH”), a Delaware limited liability
company and a direct, wholly-owned subsidiary of EFH; (iii) EFH Corporate
Services Company (“EFH Corporate Services”), a Delaware corporation and a
direct, wholly-owned subsidiary of EFH; (iv) EFIH Finance Inc. (“EFIH Finance”),
a Delaware corporation and a direct, wholly-owned subsidiary of EFIH; (v) Energy
Future Competitive Holdings Company LLC (“EFCH”), a Delaware limited liability
company and a direct, wholly-owned subsidiary of EFH; (vi) Texas Competitive
Electric Holdings Company LLC (“TCEH”), a Delaware limited liability company and
a direct, wholly-owned subsidiary of EFCH; (vii) each of TCEH’s direct and
indirect subsidiaries listed on the signature pages hereto (the “TCEH
Subsidiaries,” and together with TCEH and EFCH, the “TCEH Debtors”); and
(viii) each of EFH’s other direct and indirect subsidiaries listed on the
signature pages hereto (each of the foregoing entities identified in subclauses
(i) through (viii) a “Debtor” and, collectively, the “Debtors”);

 

  (b) Texas Energy Future Holdings Limited Partnership (“Texas Holdings”), a
Texas limited partnership, which holds approximately 99.26% of the outstanding
EFH Interests;

 

  (c) Texas Energy Future Capital Holdings LLC, a Delaware limited liability
company and the general partner of Texas Holdings (“TEF”);

 

  (d) Kohlberg Kravis Roberts & Co., L.P., TPG Capital, L.P. and Goldman,
Sachs & Co. (collectively, the “Sponsor Managers”), on their own behalf and on
behalf of funds or accounts managed or advised by the Sponsor Managers that hold
direct or indirect interests in Texas Holdings, TEF or EFH (collectively, the
“Sponsors” and, together with Texas Holdings and TEF, the “Settling Interest
Holders”);

 

  (e)

the undersigned beneficial holders or investment advisors or managers for such
beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Settling TCEH First Lien Creditors”) that hold claims
against the TCEH Debtors (i) under that certain Credit Agreement, dated as of
October 10, 2007 (the “TCEH Credit Agreement”), by and among, inter alia, TCEH,
as borrower, EFCH and the TCEH Subsidiaries, as guarantors, Wilmington Trust,
N.A., as successor administrative agent and collateral agent (the “TCEH First
Lien Agent”), and the lenders from time to time party thereto, (ii) arising out
of the 11.50% fixed senior secured notes due October 1, 2020 (the “TCEH First
Lien Notes”) issued pursuant to that certain Indenture (the “TCEH First Lien
Indenture”), dated as of April 19, 2011, by and among, inter alia, TCEH and TCEH
Finance, as issuers, EFCH and the TCEH Subsidiaries, as guarantors, and Delaware
Trust Company (f/k/a CSC Trust Company of Delaware), as successor trustee,
(iii) arising out of or related to the interest rate swaps entered into by TCEH
and secured by a first lien on the same collateral as the claims arising under
the TCEH Credit Agreement and the TCEH First Lien Indenture (the “TCEH First
Lien Interest Rate



--------------------------------------------------------------------------------

  Swap Agreements”), and/or (iv) arising out of or related to the commodity
hedges entered into by TCEH and secured by a first lien on the same collateral
as the claims arising under the TCEH Credit Agreement and the TCEH First Lien
Indenture (the “TCEH First Lien Commodity Hedge Agreements”) (all claims against
the TCEH Debtors arising under or relating to the TCEH Credit Agreement, the
TCEH First Lien Indenture, the TCEH First Lien Interest Rate Swap Agreements,
and the TCEH First Lien Commodity Hedge Agreements, the “TCEH First Lien
Claims”);

 

  (f) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Settling TCEH Unsecured Noteholders”) that hold claims
against the TCEH Debtors arising out of the 10.25% Fixed Senior Notes due 2015
(including Series B) and 10.50%/11.25% Senior Toggle Notes due 2016 issued
pursuant to that certain Indenture (the “TCEH Unsecured Notes Indenture”) dated
as of October 31, 2007 by and among, inter alia, TCEH and TCEH Finance, as
issuers, and EFCH and the TCEH Subsidiaries, as guarantors, and Law Debenture
Trust Company of New York, as successor indenture trustee to The Bank of New
York Mellon (the “TCEH Unsecured Notes Trustee”) (all such claims, the “TCEH
Unsecured Note Claims”);

 

  (g) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Settling TCEH Second Lien Noteholders,” and together with
the Settling TCEH First Lien Creditors and the Settling TCEH Unsecured
Noteholders, the “Settling Creditors”) that hold claims against the TCEH Debtors
arising out of the 15.0% Fixed Senior Secured Second Lien Notes due 2021
(including Series B) issued pursuant to that certain Indenture (the “TCEH Second
Lien Notes Indenture”) dated as of October 6, 2010, by and among, inter alia,
TCEH and TCEH Finance, as issuers, EFCH and the TCEH Subsidiaries, as
guarantors, and Wilmington Savings Fund Society, as successor indenture trustee
to The Bank of New York Mellon (the “TCEH Second Lien Notes Trustee”) (all such
claims, the “TCEH Second Lien Note Claims,” and, together with the TCEH
Unsecured Note Claims, the “TCEH Note Claims”); and

 

  (h) the statutory committee of unsecured creditors of the TCEH Debtors and EFH
Corporate Services appointed in the Chapter 11 Cases pursuant to section 1102 of
the Bankruptcy Code by the Office of the United States Trustee for the District
of Delaware on May 13, 2014 (the “TCEH Official Committee”).

Each Debtor, each Settling Interest Holder, each Settling TCEH First Lien
Creditor, each Settling TCEH Unsecured Noteholder, the TCEH First Lien Agent (if
made a Party hereto), the TCEH Unsecured Notes Trustee (if made a Party hereto),
each Settling TCEH Second Lien Noteholder, the TCEH Second Lien Notes Trustee
(if made a Party hereto) and the TCEH Official Committee is referred to herein
as a “Party” and are collectively referred to herein as the “Parties.”

 

2



--------------------------------------------------------------------------------

RECITALS

WHEREAS, on April 29, 2014 (the “Petition Date”), the Debtors commenced chapter
11 cases in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) by filing voluntary petitions for relief under chapter
11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy
Code”), which chapter 11 cases are being jointly administered and are captioned
In re Energy Future Holdings Corp., et al., Case No. 14-10979 (CSS) (the
“Chapter 11 Cases”);

WHEREAS, from the outset of the Chapter 11 Cases, various parties in interest,
including the ad hoc group of holders of TCEH Unsecured Note Claims (the “TCEH
Unsecured Group”), the ad hoc consortium of holders of TCEH Second Lien Note
Claims (the “TCEH Second Lien Group”), and the TCEH Official Committee, have
alleged that various inter-Debtor and affiliate claims and causes of action
exist, as well as estate claims and causes of action against holders of TCEH
First Lien Claims;

WHEREAS, on June 6, 2014 the Bankruptcy Court entered that certain Final Order
(A) Authorizing Use of Cash Collateral for Texas Competitive Electric Holdings
Company LLC and Certain of Its Debtor Affiliates, (B) Granting Adequate
Protection, and (C) Modifying the Automatic Stay [D.I. 855] (as it may be
amended from time to time, the “Final Cash Collateral Order”), pursuant to which
the Debtors stipulated to the validity, nature, and priority of the claims and
liens of the TCEH First Lien Creditors and a deadline was established for
parties in interest to file motions seeking standing to challenge the
stipulations of the Debtors;1

WHEREAS, certain of the Parties and other parties in interest in the Chapter 11
Cases negotiated and agreed on procedures and parameters regarding discovery
(the “Legacy Discovery”) in connection with the alleged inter-Debtor and
affiliate claims and causes of action, which were approved by the Bankruptcy
Court through entry of the Order Establishing Discovery Procedures in Connection
with Legacy Discovery of Energy Future Holdings Corporation, its Affiliates, and
Certain Third Parties and Other Related Matters [D.I. 1832] (the “Legacy
Discovery Order”) on August 13, 2014;

WHEREAS, on September 16, 2014 the parties executed, and the Bankruptcy Court
so-ordered, the Stipulation and Agreed Order Regarding a Protocol for Certain
Case Matters [D.I. 2051] (as amended, the “Case Matters Protocol”), as amended
by the Stipulation and Agreed Order Extending Dates in Order Regarding a
Protocol for Certain Case Matters [D.I. 2760], dated November 13, 2014, the
Stipulation and Agreed Order Extending Dates in Order Regarding a Protocol for
Certain Case Matters [D.I. 4012], dated March 31, 2015, and the Stipulation and
Agreed Order Extending Dates in Order Regarding a Protocol for Certain Case
Matters [D.I. 5057], dated July 21, 2015, which impose a process to govern the
investigation and filing by parties in interest of motions seeking standing to
commence certain claims and causes of action;

 

 

1  The deadline for parties in interest to file motions seeking standing to
challenge certain stipulations set forth in the Final Cash Collateral Order was
subsequently extended by so-ordered stipulations dated August 8, 2014 [D.I.
1771], September 19, 2014 [D.I. 2083], November 5, 2014 [D.I. 2704], December 2,
2014 [D.I. 2916], January 27, 2015 [D.I. 3380], March 10, 2015 [D.I.
3857], April 17, 2015 [D.I. 4210], and July 9, 2015 [D.I. 4958].

 

3



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Legacy Discovery Order, certain of the Parties and
other parties in interest in the Chapter 11 Cases engaged in Legacy Discovery
over a period of several months;

WHEREAS, in November and December 2014, each of EFH, EFIH, and EFCH/TCEH, at the
direction of their directors or managers that are disinterested with respect to
matters on which there is an actual conflict of interest between such Debtor and
another Debtor (the “Disinterested Directors”), retained separate counsel and
financial advisors to advise and represent the applicable Debtor or Debtors with
respect to such actual conflict matters, including potential inter-Debtor
Claims;

WHEREAS, on February 19, 2015, the TCEH Official Committee filed the Motion of
Official Committee of Unsecured Creditors for Entry of an Order Granting
Exclusive Standing and Authority to Commence, Prosecute, and Settle Certain
Claims for Declaratory Judgment, Avoidance and Recovery of Liens, Security
Interests, Obligations, Fees, and Interest Payments, and Disallowance of Claims
[D.I. 3593] (the “TCEH Committee Standing Motion”), whereby the TCEH Official
Committee seeks standing to, among other things, challenge, on behalf of the
TCEH Debtors’ estates, the validity, nature, and priority of certain of the
claims and liens of, and obligations owed to, the TCEH First Lien Creditors;

WHEREAS, on February 19, 2015, the TCEH Unsecured Group filed the Motion of the
Ad Hoc Group of TCEH Unsecured Noteholders for Entry of an Order Granting
Standing and Authority to Commence, Prosecute, and Settle Certain Claims for
Declaratory Judgment, Avoidance and Recovery of Liens, Security Interests,
Obligations, Fees, and Interest Payments, and Disallowance of Claims [D.I. 3603]
(the “TCEH Unsecured Group Standing Motion”), whereby the TCEH Unsecured Group
also seeks standing to, among other things, challenge, on behalf of the TCEH
Debtors’ estates, the validity, nature, and priority of the claims and liens of,
and obligations owed to, the TCEH First Lien Creditors;

WHEREAS, on February 19, 2015, the statutory committee of unsecured creditors of
EFH, EFIH, EFIH Finance, and EECI, Inc. appointed in the Chapter 11 Cases
pursuant to section 1102 of the Bankruptcy Code by the U.S. Trustee on
October 27, 2014, filed the Motion of the EFH Official Committee for Entry of an
Order Granting Derivative Standing and Authority to Prosecute and Settle Claims
on Behalf of the Luminant Debtors’ Estates [D.I. 3605] (the “EFH Committee
Standing Motion,” and together with the TCEH Committee Standing Motion and the
TCEH Unsecured Group Standing Motion, the “Standing Motions”);

WHEREAS, on March 3, 2015, certain parties filed objections to the Standing
Motions, including the Debtors, the TCEH First Lien Agent, certain holders of
TCEH First Lien Claims, individually and as members of the ad hoc group of TCEH
First Lien Creditors;

WHEREAS, in accordance with the Case Matters Protocol, on March 31, 2015, and on
April 30, 2015, the TCEH Official Committee sent a letter to the Debtors
identifying general categories of alleged claims and causes of action, including
against other Debtors, the TCEH Debtors’ and the other Debtors’ directors and
officers, and the Sponsors, belonging to the TCEH Debtors’ estates that the TCEH
Official Committee may seek standing to pursue, including claims and causes of
action for fraudulent transfers under state law and sections 544 and 548 of the
Bankruptcy Code, preferential transfers under section 547 of the Bankruptcy
Code, breach of fiduciary duty, aiding and abetting breach of fiduciary duty,
breach of contract, and/or unjust enrichment (the “TCEH Committee Litigation
Letters”);

 

4



--------------------------------------------------------------------------------

WHEREAS, on April 13, 2015, the Debtors, with the approval of the Disinterested
Directors, filed in the Chapter 11 Cases the Joint Plan of Reorganization of
Energy Future Holdings Corp., et al., Pursuant to Chapter 11 of the United
States Bankruptcy Code [D.I. 4142] (the “Initial Plan”) and a related disclosure
statement;

WHEREAS, the Initial Plan contemplated, among other things, a settlement
negotiated by and between the Disinterested Directors of inter-Debtor claims
(the “Disinterested Director Settlement”), pursuant to which any and all
inter-Debtor claims and causes of action would be settled and released except
for an allowed non-priority unsecured claim and an interest of TCEH against and
in EFH which could receive a recovery of up to $805,000,000, and which, after
subsequent amendment, was entitled to receive 50 percent of the distributable
value up to $1,610,000,000 payable to EFH under a plan of reorganization; but
the Disinterested Director Settlement did not establish how the proceeds of such
allowed inter-Debtor Claim of TCEH would be allocated between and among TCEH
First Lien Creditors and the unsecured creditors of TCEH;

WHEREAS, in accordance with the Case Matters Protocol, on April 30, 2015, the
TCEH Unsecured Group sent a letter to counsel to the Debtors identifying general
categories of alleged inter-Debtor and other claims and causes of action,
including against other Debtors, the TCEH Debtors’ and the other Debtors’
directors and officers, and the Sponsors, belonging to the TCEH Debtors’ estates
that the TCEH Unsecured Group may seek standing to pursue, including claims and
causes of action for fraudulent transfers under state law and sections 544 and
548 of the Bankruptcy Code, preferential transfers under section 547 of the
Bankruptcy Code, breaches of fiduciary duty, aiding and abetting breaches of
fiduciary duty, breaches of contract, and unjust enrichment (the “TCEH Unsecured
Group Litigation Letter,” and together with the TCEH Committee Litigation
Letters, the “Litigation Letters”);

WHEREAS, on July 23, 2015, the Debtors, with the approval of the Disinterested
Directors, filed in the Chapter 11 Cases the Amended Joint Plan of
Reorganization of Energy Future Holdings Corp., et al., Pursuant to Chapter 11
of the Bankruptcy Code [D.I. 5078] and a related disclosure statement;

WHEREAS, on August 3, 2015, the Debtors, with the approval of the Disinterested
Directors, filed in the Chapter 11 Cases the Second Amended Joint Plan of
Reorganization of Energy Future Holdings Corp., et al., Pursuant to Chapter 11
of the Bankruptcy Code [D.I. 5197] (the “Second Amended Plan”);

WHEREAS, the Parties recognize that the outcome of the litigation in connection
with the Standing Motions and the Litigation Letters may cause the Parties to
incur significant costs and suffer significant delay in resolving their
disputes, and the Parties seek to avoid the risks, cost and delay of litigating
such disputes and have been, therefore, engaged in good faith negotiations with
each other regarding settlement of such disputes;

 

5



--------------------------------------------------------------------------------

WHEREAS, certain the Parties also have been engaged in good faith negotiations
with each other regarding the terms of an alternative transaction or
transactions (the “Restructuring Transactions”) to be implemented through a
joint plan of reorganization for the Debtors (as it may be amended from time to
time in accordance with the Plan Support Agreement (as defined below), the
“Plan”) that would amend and replace the Second Amended Plan, and the Parties
desire to pursue and support the Plan and Restructuring Transactions, subject to
the terms and conditions set forth in that certain Plan Support Agreement, dated
as of August 9, 2015, by and among the Debtors, the Settling Interest Holders,
the Settling Creditors, the TCEH Official Committee, and certain other Entities
(as amended, the “Plan Support Agreement”);

WHEREAS, certain of the Parties have also been engaged in Court-ordered
mediation in an effort to consensually resolve, inter alia, the claims and
causes of action that the TCEH Official Committee and the TCEH Unsecured Group
sought to pursue in connection with the Standing Motions;

WHEREAS, as a result of their extensive arm’s-length negotiations, (a) the
Parties have resolved to enter into this Settlement Agreement to settle all
disputes, claims and causes of action, whether or not previously identified, and
whether known or unknown, as described herein on the terms set forth herein,
which upon entry of the Settlement Order, shall remain binding on all Parties
regardless of whether the Plan is confirmed or consummated; and (b) the Parties
have agreed, as part of the consideration for each Party’s agreement to enter
into this Settlement Agreement, to enter into the Plan Support Agreement,
pursuant to which the Parties agree, subject to the terms and conditions of the
Plan Support Agreement, to pursue and support the Plan, and certain Parties
agree that if the Plan is not consummated (and under certain other
circumstances), then they will support an Alternative Restructuring (as defined
in the Plan Support Agreement); and

WHEREAS, certain of the Parties entered into a settlement agreement, dated as of
August 9, 2015, and desire to amend and restate such settlement agreement in
accordance with the terms thereof as set forth in this Settlement Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the recitals stated above, and the premises
and mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

Section 1. Definitions.

As used in this Settlement Agreement and for purposes of this Settlement
Agreement only, the following terms have the following meanings; provided, that
other capitalized terms used but not otherwise defined in this Settlement
Agreement shall have the meanings ascribed to such terms in the Plan attached as
Exhibit A to the Plan Support Agreement:

“Alternative Restructuring” has the meaning ascribed to it in the Plan Support
Agreement.

 

6



--------------------------------------------------------------------------------

“Case Matters Protocol” has the meaning ascribed to it in the Recitals.

“Chapter 11 Cases” has the meaning ascribed to it in the Recitals.

“Debtor” has the meaning ascribed to it in the Preamble.

“Debtor Party Released Parties” has the meaning ascribed to it in Section 2.4.

“Debtor Party Releasor Parties” has the meaning ascribed to it in Section 2.4.

“Debtor Released Parties” has the meaning ascribed to it in Section 2.4.

“Debtor Releasor Parties” has the meaning ascribed to it in Section 2.4.

“Disinterested Directors” has the meaning ascribed to it in the Recitals.

“Disinterested Director Settlement” has the meaning ascribed to it in the
Recitals.

“EFCH” has the meaning ascribed to it in the Preamble.

“EFH” has the meaning ascribed to it in the Preamble.

“EFH Corporate Services” has the meaning ascribed to it in the Preamble.

“EFH Debtors” means, collectively: (a) EFH; (b) Brighten Energy LLC;
(c) Brighten Holdings LLC; (d) Dallas Power and Light Company, Inc.; (e) Ebasco
Services of Canada Limited; (f) EEC Holdings, Inc.; (g) EECI, Inc.; (h) EFH
Australia (No. 2) Holdings Company; (i) EFH CG Holdings Company LP; (j) EFH CG
Management Company LLC; (k) EFH Corporate Services; (l) EFH Finance (No. 2)
Holdings Company; (m) EFH FS Holdings Company; (n) EFH Renewables Company LLC;
(o) Generation Development Company LLC; (p) Lone Star Energy Company, Inc.;
(q) Lone Star Pipeline Company, Inc.; (r) LSGT Gas Company LLC; (s) LSGT SACROC,
Inc.; (t) NCA Development Company LLC; (u) Southwestern Electric Service
Company, Inc.; (v) Texas Electric Service Company, Inc.; (w) Texas Energy
Industries Company, Inc.; (x) Texas Power and Light Company, Inc.; (y) Texas
Utilities Company, Inc.; (z) Texas Utilities Electric Company, Inc.; (aa) TXU
Electric Company, Inc.; and (bb) TXU Receivables Company.

“EFH Interest Holder Released Parties” has the meaning ascribed to it in Section
2.3.

“EFH Interest Holder Releasor Parties” has the meaning ascribed to it in Section
2.3.

“EFH Interests” means the Equity Interests in EFH.

“EFH Interests Proceeds” has the meaning ascribed to it in Section 2.3.

“EFIH” has the meaning ascribed to it in the Preamble.

“EFIH Debtors” means, collectively: (a) EFIH; and (b) EFIH Finance.

 

7



--------------------------------------------------------------------------------

“EFIH Finance” has the meaning ascribed to it in the Preamble.

“Equity Interests” means all shares of capital stock, beneficial, partnership or
membership interests, participations or other equivalents of a corporation,
partnership, limited liability company or equivalent entity, whether voting or
non-voting, and including all warrants, options, securities, or other
instruments convertible into or exchangeable for any of the foregoing, or other
rights to purchase any of the foregoing.

“Final Cash Collateral Order” has the meaning ascribed to it in the Recitals.

“Initial Plan” has the meaning ascribed to it in the Recitals.

“Legacy Discovery” has the meaning ascribed to it in the Recitals.

“Legacy Discovery Order” has the meaning ascribed to it in the Recitals.

“Litigation Letters” has the meaning ascribed to it in the Recitals.

“Non-EFH Debtor Intercompany Claims” means any Claim, other than the TCEH
Settlement Claim, by any direct or indirect subsidiary of EFH (other than an EFH
Debtor) against an EFH Debtor.

“Non-EFIH Debtor Intercompany Claims” means any Claim by EFH or any direct or
indirect subsidiary of EFH (other than an EFIH Debtor) against an EFIH Debtor.

“Non-TCEH Debtor Intercompany Claims” means any Claim by EFH or any direct or
indirect subsidiary of EFH (other than a TCEH Debtor) against a TCEH Debtor,
including any TCEH First Lien Claims or TCEH Unsecured Note Claims held by EFH
or EFIH.

“Oncor” has the meaning ascribed to it in the Recitals.

“Party” or “Parties” have the meanings ascribed to them in the Preamble.

“Petition Date” has the meaning ascribed to it in the Recitals.

“Plan” has the meaning ascribed to it in the Recitals.

“Plan Support Agreement” has the meaning ascribed to it in the Recitals.

“Professional Fees” has the meaning ascribed to it in Section 2.7.

“Required TCEH Creditor Parties” means, collectively, the Required TCEH
Unsecured Noteholders, the Required TCEH First Lien Creditors, and the Required
TCEH Second Lien Noteholders.

“Required TCEH First Lien Creditors” means at least five unaffiliated Settling
TCEH First Lien Creditors that are members of the ad hoc committee of TCEH First
Lien Creditors holding in the aggregate at least 50.1% in principal amount of
the aggregate principal amount of the TCEH First Lien Claims held by the
Settling TCEH First Lien Creditors that are members of the ad hoc committee of
TCEH First Lien Creditors at such time.

 

8



--------------------------------------------------------------------------------

“Required TCEH Second Lien Noteholders” means at least two unaffiliated Settling
TCEH Second Lien Noteholders holding in the aggregate at least 50.1% in
principal amount of the aggregate principal amount of the TCEH Second Lien Note
Claims held by the Settling TCEH Second Lien Noteholders at such time.

“Required TCEH Unsecured Noteholders” means at least three unaffiliated Settling
TCEH Unsecured Noteholders holding in the aggregate at least 50.1% in principal
amount of the aggregate principal amount of the TCEH Unsecured Note Claims held
by the Settling TCEH Unsecured Noteholders at such time.

“Restructuring” means any plan of reorganization or other form of restructuring,
liquidation, sale, structured dismissal, spin-off, or other disposition of one
or more of the Debtors, including an Alternative Restructuring.

“Restructuring Transactions” has the meaning ascribed to it in the Recitals.

“Second Amended Plan” has the meaning ascribed to it in the Recitals.

“Settlement Agreement” has the meaning ascribed to it in the Preamble.

“Settlement Approval Motion” has the meaning ascribed to it in Section 3.2.

“Settlement Effective Date” has the meaning ascribed to it in Section 3.1.

“Settlement Order” means an order of the Bankruptcy Court (i) approving this
Settlement Agreement and the compromise and settlement memorialized herein among
the Parties pursuant to Rule 9019(a) of the Bankruptcy Rules, and (ii) if not
previously authorized by separate order of the Bankruptcy Court, authorizing the
Debtors to enter into the Plan Support Agreement pursuant to section 363 of the
Bankruptcy Code, the proposed form of which is attached as Annex A hereto.

“Settling Creditors” has the meaning ascribed to it in the Preamble.

“Settling Interest Holder Released Parties” has the meaning ascribed to it in
Section 2.3.

“Settling Interest Holder Releasor Parties” has the meaning ascribed to it in
Section 2.3.

“Settling Interest Holders” has the meaning ascribed to it in the Preamble.

“Settling TCEH First Lien Creditors” has the meaning ascribed to it in the
Preamble.

“Settling TCEH Second Lien Noteholders” has the meaning ascribed to it in the
Preamble.

 

9



--------------------------------------------------------------------------------

“Settling TCEH Unsecured Noteholders” has the meaning ascribed to it in the
Preamble.

“Sponsor Managers” has the meaning ascribed to it in the Preamble.

“Sponsors” has the meaning ascribed to it in the Preamble.

“Standing Motions” has the meaning ascribed to it in the Recitals.

“TCEH” has the meaning ascribed to it in the Preamble.

“TCEH Cash Payment” has the meaning ascribed to it in Section 2.2.

“TCEH Cash Payment Carve Out” has the meaning ascribed to it in Section 2.2.

“TCEH Committee Litigation Letters” has the meaning ascribed to it in the
Recitals.

“TCEH Committee Standing Motion” has the meaning ascribed to it in the Recitals.

“TCEH Credit Agreement” has the meaning ascribed to it in the Preamble.

“TCEH Creditor Released Parties” has the meaning ascribed to it in Section 2.2.

“TCEH Creditor Releasor Parties” has the meaning ascribed to it in Section 2.2.

“TCEH Debtors” has the meaning ascribed to it in the Preamble.

“TCEH First Lien Agent” has the meaning ascribed to it in the Preamble.

“TCEH First Lien Claims” has the meaning ascribed to it in the Preamble.

“TCEH First Lien Commodity Hedge Agreements” has the meaning ascribed to it in
the Preamble.

“TCEH First Lien Creditors” means holders of TCEH First Lien Claims, including
the TCEH First Lien Agent (if made a Party hereto).

“TCEH First Lien Indenture” has the meaning ascribed to it in the Preamble.

“TCEH First Lien Interest Rate Swap Agreements” has the meaning ascribed to it
in the Preamble.

“TCEH First Lien Notes” has the meaning ascribed to it in the Preamble.

“TCEH First Lien Released Parties” has the meaning ascribed to it in Section
2.2.

“TCEH First Lien Releasor Parties” has the meaning ascribed to it in Section
2.2.

“TCEH Note Claims” has the meaning ascribed to it in the Preamble.

 

10



--------------------------------------------------------------------------------

“TCEH Official Committee” has the meaning ascribed to it in the Preamble.

“TCEH Second Lien Note Claims” has the meaning ascribed to it in the Preamble.

“TCEH Second Lien Noteholders” has the meaning ascribed to it in the Preamble.

“TCEH Second Lien Notes Indenture” has the meaning ascribed to it in the
Preamble.

“TCEH Second Lien Notes Trustee” has the meaning ascribed to it in the Preamble.

“TCEH Settlement Claim” has the meaning ascribed to it in Section 2.1.

“TCEH Subsidiaries” has the meaning ascribed to it in the Preamble.

“TCEH Unsecured Group” has the meaning ascribed to it in the Recitals.

“TCEH Unsecured Group Litigation Letter” has the meaning ascribed to it in the
Recitals.

“TCEH Unsecured Group Standing Motion” has the meaning ascribed to it in the
Recitals.

“TCEH Unsecured Note Claims” has the meaning ascribed to it in the Preamble.

“TCEH Unsecured Notes Indenture” has the meaning ascribed to it in the Preamble.

“TCEH Unsecured Notes Trustee” has the meaning ascribed to it in the Preamble.

“TEF” has the meaning ascribed to it in the Preamble.

“Texas Holdings” has the meaning ascribed to it in the Preamble.

Section 2. Settlement Terms

2.1 Settlement of Certain Inter-Debtor Claims.

(a) Effective upon the occurrence of the Settlement Effective Date, all Non-EFH
Debtor Intercompany Claims, all Non-EFIH Debtor Intercompany Claims, and all
Non-TCEH Debtor Intercompany Claims arising from the beginning of the world
through the Settlement Effective Date, including claims and Causes of Action
identified, claimed, or released in the Standing Motions, the Litigation Letters
or the Disinterested Directors Settlement, as well as all other claims and
Causes of Action, whether known or unknown, including any derivative claims,
asserted on behalf of the Debtors, that such Entity would have been legally
entitled to assert (whether individually or collectively), which any of the
applicable Debtors ever had, now have, or hereinafter can, shall or may have,
against any of the other applicable Debtors for, upon or by reason of any
matter, cause or thing whatsoever, from the beginning of the world through the
Settlement Effective Date, relating to or arising from disputes with respect to
the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions (including dividends paid), transactions pursuant
and/or related to the Master Separation Agreement dated December

 

11



--------------------------------------------------------------------------------

12, 2001, the TCEH Credit Agreement, the Liability Management Program, the Tax
Sharing Agreements, the 2007 Acquisition, the Management Agreement, the 2009
amendment to the TCEH Credit Agreement, the 2011 Amend and Extend Transactions,
the 2013 Revolver Extension, the 2005 Oncor Transfer, the Luminant Makewhole
Settlement, the Tax and Interest Makewhole Agreements, the TCEH Intercompany
Notes, the Shared Services, any preference, fraudulent transfer, or other
avoidance, recovery, or preservation claim pursuant to sections 544, 547, 548,
550, or 551 of the Bankruptcy Code and applicable state laws, the formulation,
preparation, dissemination, negotiation, or Filing of the Terminated
Restructuring Support Agreement, the Plan Support Agreement, the EFIH First Lien
Settlement, or any Restructuring Transaction, contract, instrument, release, or
other agreement or document (including providing any legal opinion requested by
any Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any of the applicable
released Debtors on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Plan Support Agreement,
the Terminated Restructuring Support Agreement, the Disclosure Statement, the
Plan, the Merger and Purchase Agreement, the Backstop Agreement, the DIP
Facilities, the Chapter 11 Cases, the filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of Securities
pursuant to the Plan, or the distribution of property under the Plan, the Merger
and Purchase Agreement, the Backstop Agreement, or any other related agreement,
or upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Settlement Effective Date related or
relating to the foregoing, but excluding: (i) ordinary course inter-Debtor
Claims incurred pursuant to, and in accordance with, Paragraph 10 of the Final
Order (A) Authorizing the Debtors to (I) Continue Using Their Existing Cash
Management System, (II) Maintain Existing Bank Accounts and Business Forms, and
(III) Continue Using Certain Investment Accounts; (B) Authorizing Continued
Intercompany Transactions and Netting of Intercompany Claims; and (C) Granting
Postpetition Intercompany Claims Administrative Expense Priority [D.I. 801]
(provided that the foregoing shall not alter or impair the Debtors’ rights to
allocate fees, expenses, and other costs thereunder) and (ii) the TCEH
Settlement Claim (as defined below), shall be voluntarily and knowingly,
unconditionally, absolutely, and forever waived, remised, released, settled,
acquitted, satisfied, and discharged. Each applicable Debtor shall also be
deemed to knowingly and voluntarily waive and relinquish any and all provisions,
rights and benefits conferred by any law of the United States or any state or
territory of the United States, or principle of common law, which governs or
limits a person’s release of unknown claims as applied to the releases contained
in this Section 2.1(a).

(b) On the Settlement Effective Date, TCEH shall have an Allowed, non-priority,
unsecured Claim against EFH in the amount of $700 million (the “TCEH Settlement
Claim”), which TCEH Settlement Claim shall not be subject to subordination or
recharacterization under section 105 or section 510 of the Bankruptcy Code or
otherwise and, unless otherwise agreed by the Required TCEH First Lien
Creditors, shall be treated on a pari passu basis with the EFH Legacy Note
Claims in any EFH Restructuring.

(c) Except as otherwise agreed by the Debtors and Required TCEH First Lien
Creditors, any proceeds of the TCEH Settlement Claim shall constitute
Prepetition Collateral (as defined in the Final Cash Collateral Order) of the
TCEH First Lien Creditors; provided, however, that the TCEH Settlement Claim
shall be deemed satisfied under the Plan.

 

12



--------------------------------------------------------------------------------

(d) In connection with the consummation of any Restructuring of EFH:
(i) effectuated through a joint plan of reorganization that includes the TCEH
Debtors, TCEH shall be deemed to vote the TCEH Settlement Claim in the same
manner as the class of claims that includes the TCEH First Lien Secured Claims
(as defined in the Plan); or (ii) effectuated through a plan of reorganization
other than as set forth in (i), the Required TCEH First Lien Creditors shall
have the sole right to submit a vote to accept or reject such plan of
reorganization on account of the TCEH Settlement Claim on behalf of TCEH.

(e) In the event an Entity that is not a Party pursues and recovers on a claim
or Cause of Action described in Section 2.1(a) of this Settlement Agreement
against any Debtor, other than the TCEH Settlement Claim, any such recovery or
distribution on account of such claim or Cause of Action received by a Debtor, a
Settling Interest Holder, a Settling TCEH Unsecured Noteholder, the TCEH First
Lien Agent (if made a Party hereto), the TCEH Unsecured Notes Trustee (if made a
Party hereto), the TCEH Second Lien Trustee (if made a Party hereto), or the
TCEH Official Committee (each in its capacity as such) shall be deposited in and
held in an escrow account and, (i) upon receipt of the TCEH Cash Payment as set
forth in Section 2.2(a) of this Settlement Agreement, released to the applicable
Debtor(s) or its designee based on any economic losses incurred by each such
Debtor as a result of the litigation of the claims and Causes of Action
described in Section 2.1(a) of this Settlement Agreement, or (ii) in all other
events, returned to each Party that deposited such recovery or distribution into
escrow.

2.2 Settlement of Claims Against TCEH First Lien Creditors.

(a) Subject to the occurrence of the Settlement Effective Date, except as
otherwise agreed in writing by the Debtors, the Required TCEH Creditor Parties,
and the TCEH Official Committee (including pursuant to the Plan Support
Agreement), upon consummation of an Alternative Restructuring of any or all of
the TCEH Debtors (other than any TCEH Debtor whose total assets are less than
2.5% of the consolidated total assets, or whose total revenues are less than
2.5% of the consolidated revenues, of the TCEH Debtors as of the date of such
Alternative Restructuring), holders of Allowed TCEH First Lien Deficiency
Claims, Allowed TCEH Unsecured Note Claims, Allowed TCEH Second Lien Note
Claims, Allowed PCRB Claims, and Allowed General Unsecured Claims Against the
TCEH Debtors Other Than EFCH shall receive, in the aggregate, $550 million in
Cash (which shall be subject to reduction only (A) pursuant to (i) Section 11 of
the Plan Support Agreement, (ii) Section 2.7 of this Settlement Agreement, and
(iii) Section 5 of that certain Settlement & Support Agreement, dated as of
November 23, 2015, by and among EFH, EFIH, EFIH Finance, EECI, Inc., EEC
Holdings, Inc., LSGT Gas Company LLC, LSGT SACROC, Inc., TCEH, the EFH/EFIH
Committee, the EFH Notes Trustee, the Settling TCEH First Lien Creditors
signatory thereto, the Plan Sponsors, and the TCEH Official Committee, and
(B) subject to Bankruptcy Court approval of that certain Stipulation and
Settlement Agreement, dated as of December 1, 2015, by and among EFH, TCEH,
EFCH, the United States on behalf of the U.S. Environmental Protection Agency,
the Settling TCEH First Lien Creditors signatory thereto, the Plan Sponsors, and
the TCEH Official Committee, by $1 million and shall not otherwise be subject to
dilution or reduction as a consequence of any claim or liability incurred as a
result of any act, event or transaction) (the “TCEH Cash Payment”). The TCEH
Cash Payment shall be made (i) from the Cash on hand at the TCEH Debtors and, if
none (or if Cash on hand is insufficient to make the full amount of the TCEH
Cash Payment), the first proceeds of any sale, transfer, or other disposition of
the

 

13



--------------------------------------------------------------------------------

Prepetition Collateral (as defined in the Final Cash Collateral Order)
(including the first proceeds of any financing or similar transaction secured or
supported by the Prepetition Collateral) (the “TCEH Cash Payment Carve Out”) and
(ii) before any payment or other distribution (including transfer) is made in
connection with such an Alternative Restructuring to the holders of Allowed TCEH
First Lien Claims; provided, however, that the TCEH Cash Payment Carve Out shall
be subordinate in all respects to: (a) the RCT Reclamation Support Carve Out (as
defined in the Final Cash Collateral Order); (b) the Carve Out (as defined in
the Final Cash Collateral Order); and (c) the Permitted Liens (as defined in the
Final Cash Collateral Order). For the avoidance of doubt, any distribution of
the TCEH Cash Payment that would otherwise be made to or received by holders of
Allowed TCEH First Lien Deficiency Claims pursuant to this Section 2.2(a), if
applicable, shall be subject to Section 2.2(b) of this Settlement Agreement.

(b) Subject to the occurrence of the Settlement Effective Date, except as
otherwise agreed in writing by the Debtors, the Required TCEH Creditor Parties,
and the TCEH Official Committee, in connection with the Plan or upon
consummation of an Alternative Restructuring, the Settling TCEH First Lien
Creditors will waive, and the TCEH First Lien Agent will not take any action to
interfere or that is inconsistent with the waiver of, any recovery or
distribution on account of (but not voting rights in respect of) such Allowed
TCEH First Lien Deficiency Claims (including on account of any recovery or
distribution provided for in Section 2.2(a) of this Settlement Agreement) (the
“Limited Waiver”) for the benefit of the holders of Allowed TCEH Unsecured Note
Claims, Allowed TCEH Second Lien Note Claims, and Allowed General Unsecured
Claims Against the TCEH Debtors Other Than EFCH (collectively, the
“Beneficiary-Claimants”), such that any payment or other distribution (including
transfer) that would otherwise have been made to, or for the benefit of, one or
more of the TCEH First Lien Creditors on account of their Allowed TCEH First
Lien Deficiency Claims pursuant to the Plan or an Alternative Restructuring will
instead be paid or distributed pro rata to the Beneficiary-Claimants on the
basis of the amounts of their respective Allowed Claims; provided, however,
that, (x) if the Bankruptcy Court (or other court of competent jurisdiction)
determines that the Limited Waiver cannot be for the benefit of only the
Beneficiary-Claimants, or (y) the Required TCEH Unsecured Noteholders, the
Required TCEH Second Lien Noteholders, and the TCEH Official Committee each
agree, in consultation with the Required TCEH First Lien Creditors, that the
Limited Waiver should benefit any non-Beneficiary-Claimants (in whole or in
part), then the Limited Waiver shall be for the benefit of the
Beneficiary-Claimants and such other holders of Allowed Unsecured Claims against
the TCEH Debtors as ordered by such court or agreed to by the Required TCEH
Unsecured Noteholders, the Required TCEH Second Lien Noteholders, and the TCEH
Official Committee, in consultation with the Required TCEH First Lien Creditors,
but in no event shall include the holders of Allowed TCEH First Lien Deficiency
Claims, such that any payment or other distribution (including transfer) that
would otherwise have been made to, or for the benefit of, one or more of the
TCEH First Lien Creditors on account of their Allowed TCEH First Lien Deficiency
Claims pursuant to the Plan or an Alternative Restructuring will instead be paid
or distributed pro rata to the Beneficiary-Claimants and such other holders of
Allowed Unsecured Claims against the TCEH Debtors on the basis of the amounts of
their respective Allowed Claims. For the avoidance of doubt, (A) under no
circumstances will any holder of a TCEH First Lien Deficiency Claim receive on
account of such claim any portion of or distribution from the TCEH Cash Payment,
and (B) the Limited Waiver shall not increase the aggregate amount of payments,
distributions or transfers required pursuant to Section 2.2(a) of this
Settlement Agreement and only relates to the allocation of such payments,
distributions and transfers as between the holders of Allowed Unsecured Claims
against the TCEH Debtors.

 

14



--------------------------------------------------------------------------------

(c) Effective upon the occurrence of the Settlement Effective Date, each of the
Debtors and their Estates, the Settling Interest Holders, the Settling TCEH
Unsecured Noteholders, the TCEH Unsecured Notes Trustee (if made a Party
hereto), the Settling TCEH Second Lien Noteholders, the TCEH Second Lien Notes
Trustee (if made a Party hereto), the TCEH Official Committee, each such
Entity’s respective current and former affiliates, and each such Entity’s and
its current and former affiliates’ current and former equity holders (regardless
of whether such interests are held directly or indirectly), predecessors,
successors, and assigns, subsidiaries, and their current and former officers,
directors, managers, principals, members, employees, agents, advisory board
members, financial advisors, partners, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals, each in their
capacity as such (collectively, the “TCEH First Lien Releasor Parties”)
voluntarily and knowingly, unconditionally, absolutely, and forever waives,
remises, releases, settles, acquits, satisfies, and discharges each of the TCEH
First Lien Creditors, each such Entity’s respective current and former
affiliates, and each such Entity’s and its current and former affiliates’
current and former equity holders (regardless of whether such interests are held
directly or indirectly), predecessors, successors, and assigns, subsidiaries,
and their current and former officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their capacity as such (collectively, the “TCEH
First Lien Released Parties”) from any and all claims and Causes of Action,
including claims and Causes of Action identified, claimed, or released in the
Standing Motions, the Litigation Letters or the Disinterested Directors
Settlement, as well as all other claims and Causes of Action, whether known or
unknown, including any derivative claims, asserted on behalf of the Debtors,
that such TCEH First Lien Releasor Parties would have been legally entitled to
assert (whether individually or collectively), which any of the TCEH First Lien
Releasor Parties ever had, now has, or hereinafter can, shall or may have,
against any of the TCEH First Lien Released Parties for, upon or by reason of
any matter, cause or thing whatsoever, from the beginning of the world through
the Settlement Effective Date solely to the extent relating to or arising from
disputes with respect to the Debtors, the Debtors’ in- or out-of-court
restructuring efforts, intercompany transactions (including dividends paid),
transactions pursuant and/or related to the Master Separation Agreement dated
December 12, 2001, the Prepetition Collateral (as defined in the Final Cash
Collateral Order), the Liability Management Program, the Tax Sharing Agreements,
the 2007 Acquisition, the Management Agreement, the 2009 amendment to the TCEH
Credit Agreement, the 2011 Amend and Extend Transactions, the 2013 Revolver
Extension, the 2005 Oncor Transfer, the Luminant Makewhole Settlement, the Tax
and Interest Makewhole Agreements, the TCEH Intercompany Notes, the Shared
Services, the TCEH First Lien Claims, the TCEH Credit Agreement, the TCEH First
Lien Indenture, the TCEH First Lien Interest Rate Swap Agreements, the TCEH
First Lien Commodity Hedge Agreements, the Final Cash Collateral Order (and any
payments or transfers made in connection therewith), any preference, fraudulent
transfer, or other avoidance, recovery, or preservation claim pursuant to
sections 544, 547, 548, 550, or 551 of the Bankruptcy Code and applicable state
laws, the formulation, preparation, dissemination, negotiation, or Filing of the
Terminated Restructuring Support Agreement, the Plan Support Agreement, the EFIH
First Lien Settlement, or any Restructuring Transaction,

 

15



--------------------------------------------------------------------------------

contract, instrument, release, or other agreement or document (including
providing any legal opinion requested by any Entity regarding any transaction,
contract, instrument, document, or other agreement contemplated by the Plan or
the reliance by any TCEH First Lien Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Plan Support Agreement, the Terminated Restructuring Support
Agreement, the Disclosure Statement, the Plan, the Merger and Purchase
Agreement, the Backstop Agreement, the DIP Facilities, the Chapter 11 Cases, the
filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the
issuance or distribution of Securities pursuant to the Plan, or the distribution
of property under the Plan, the Merger and Purchase Agreement, the Backstop
Agreement, or any other related agreement, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the
Settlement Effective Date related or relating to the foregoing. The TCEH First
Lien Releasor Parties shall also be deemed to knowingly and voluntarily waive
and relinquish any and all provisions, rights and benefits conferred by any law
of the United States or any state or territory of the United States, or
principle of common law, which governs or limits a person’s release of unknown
claims as applied to the releases contained in this Section 2.2(c).

(d) Effective upon the occurrence of the Settlement Effective Date, the TCEH
First Lien Claims and the Prepetition Collateral (as defined in the Final Cash
Collateral Order), as applicable, shall not be subject to avoidance, reduction,
surcharge (except as expressly provided for in Section 2.2(a) of this Settlement
Agreement), set-off, recoupment, offset, recharacterization, subordination
(whether equitable, contractual or otherwise), counterclaim, cross-claim,
defense, disallowance, impairment, objection, or any other challenge under
applicable law or regulation, and shall be Allowed for all purposes in the
Chapter 11 Cases (and any successor cases), including with respect to any
distributions or other transfers that may be made under the Plan or in
connection with any other Restructuring of the TCEH Debtors, in the following
amounts:

 

  (i) TCEH Credit Agreement Claims: $22,863,271,257;

 

  (ii) TCEH First Lien Note Claims: $1,815,965,278; and

 

  (iii) TCEH First Lien Interest Rate Swap Claims and TCEH First Lien Commodity
Hedge Claims: no less than $1,235,249,136.

(e) Effective upon the occurrence of the Settlement Effective Date, each of the
Settling TCEH First Lien Creditors, the TCEH First Lien Agent (if made a Party
hereto) each such Entity’s respective current and former affiliates, and each
such Entity’s and its current and former affiliates’ current and former equity
holders (regardless of whether such interests are held directly or indirectly),
predecessors, successors, and assigns, subsidiaries, and their current and
former officers, directors, managers, principals, members, employees, agents,
advisory board members, financial advisors, partners, attorneys, accountants,
investment bankers, consultants, representatives, and other professionals, each
in their capacity as such (collectively, the “TCEH Creditor Releasor Parties”)
voluntarily and knowingly, unconditionally, absolutely, and forever waives,
remises, releases, settles, acquits, satisfies, and forever discharges each of
the Settling Interest Holders, the Settling TCEH Unsecured Noteholders, the TCEH
Unsecured

 

16



--------------------------------------------------------------------------------

Notes Trustee (if made a Party hereto), the Settling TCEH Second Lien
Noteholders, the TCEH Second Lien Notes Trustee (if made a Party hereto), the
TCEH Official Committee, each such Entity’s respective current and former
affiliates, and each such Entity’s and its current and former affiliates’
current and former equity holders (regardless of whether such interests are held
directly or indirectly), predecessors, successors, and assigns, subsidiaries,
and their current and former officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their capacity as such (collectively, the “TCEH
Creditor Released Parties”) from any and all claims and Causes of Action,
including claims and Causes of Action identified, claimed, or released in the
Standing Motions, the Litigation Letters or the Disinterested Directors
Settlement, as well as all other claims and Causes of Action, whether known or
unknown, including any derivative claims, asserted on behalf of the Debtors,
that such TCEH Creditor Releasor Parties would have been legally entitled to
assert (whether individually or collectively), which any of the TCEH Creditor
Releasor Parties ever had, now has, or hereinafter can, shall or may have,
against any of the TCEH Creditor Released Parties for, upon or by reason of any
matter, cause or thing whatsoever, from the beginning of the world through the
Settlement Effective Date solely to the extent relating to or arising from
disputes with respect to the Debtors, the Debtors’ in- or out-of-court
restructuring efforts, intercompany transactions (including dividends paid),
transactions pursuant and/or related to the Master Separation Agreement dated
December 12, 2001, the TCEH Credit Agreement, the Liability Management Program,
the Tax Sharing Agreements, the 2007 Acquisition, the Management Agreement, the
2009 amendment to the TCEH Credit Agreement, the 2011 Amend and Extend
Transactions, the 2013 Revolver Extension, the 2005 Oncor Transfer, the Luminant
Makewhole Settlement, the Tax and Interest Makewhole Agreements, the TCEH
Intercompany Notes, the Shared Services, the TCEH First Lien Claims, the TCEH
Credit Agreement, the TCEH First Lien Indenture, the TCEH First Lien Interest
Rate Swap Agreements, the TCEH First Lien Commodity Hedge Agreements, the Final
Cash Collateral Order (and any payments or transfers made in connection
therewith), any preference, fraudulent transfer, or other avoidance, recovery,
or preservation claim pursuant to sections 544, 547, 548, 550, or 551 of the
Bankruptcy Code and applicable state laws, the formulation, preparation,
dissemination, negotiation, or Filing of the Terminated Restructuring Support
Agreement, the Plan Support Agreement, the EFIH First Lien Settlement, or any
Restructuring Transaction, contract, instrument, release, or other agreement or
document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any TCEH First Lien Released Party
on the Plan or the Confirmation Order in lieu of such legal opinion) created or
entered into in connection with the Plan Support Agreement, the Terminated
Restructuring Support Agreement, the Disclosure Statement, the Plan, the Merger
and Purchase Agreement, the Backstop Agreement, the DIP Facilities, the Chapter
11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan, or
the distribution of property under the Plan, the Merger and Purchase Agreement,
the Backstop Agreement, or any other related agreement, or upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Settlement Effective Date related or relating to the foregoing;
provided, however, that the foregoing release does not and shall not be deemed
to include the TCEH First Lien Claims, the TCEH Unsecured Note Claims, the TCEH
Second Lien Note Claims, or any

 

17



--------------------------------------------------------------------------------

other Claims for the Debtors’ funded indebtedness or swap obligations held by
any of the Settling First Lien Creditors; provided, further, that the releases
set forth above shall not release the Debtors or the Holders of TCEH First Lien
Claims from any obligations with respect to the payment of fees and expenses or
indemnification obligations owed to the TCEH First Lien Agent under the TCEH
Credit Agreement or the TCEH First Lien Intercreditor Agreement, provided,
however, that such obligations of the Debtors may be discharged pursuant to an
order of the Bankruptcy Court. The TCEH Creditor Releasor Parties shall also be
deemed to knowingly and voluntarily waive and relinquish any and all provisions,
rights and benefits conferred by any law of the United States or any state or
territory of the United States, or principle of common law, which governs or
limits a person’s release of unknown claims as applied to the releases contained
in this Section 2.2(e).

2.3 Settlement of Claims Against EFH Interest Holders and Sponsors.

(a) Subject to the occurrence of the Settlement Effective Date, Texas Holdings
agrees that, from and after the Settlement Effective Date, it will pay over and
deposit into escrow for the benefit of holders of Allowed TCEH Unsecured Note
Claims, Allowed TCEH Second Lien Note Claims, Allowed PCRB Claims, and Allowed
General Unsecured Claims Against the TCEH Debtors Other Than EFCH (but, in no
event, holders of Allowed TCEH First Lien Deficiency Claims) 100% of the
proceeds of any recovery received by Texas Holdings on account of its Interests
in EFH (except for the payment of up to $15,000,000.00 referred to in
Section 2.7(b) of this Settlement Agreement) (the “EFH Interests Proceeds”).

(b) Subject to the occurrence of the Settlement Effective Date, Texas Holdings
shall not (i) take any action that results in an ownership change of EFH within
the meaning of Section 382(g) of the Internal Revenue Code (including by
treating the equity interests of EFH as becoming worthless within the meaning of
Section 382(g)(4)(D) of the Internal Revenue Code and thereby resulting in an
ownership change of EFH within the meaning of Section 382(g) of the Internal
Revenue Code) until at or after the Effective Date of the Plan; (ii) knowingly
permit any person (other than Texas Holdings) to own directly, indirectly or
constructively (by operation of Section 318 as modified by Section 382(l)(3)(A)
of the Internal Revenue Code) 50% or more of the equity interests of EFH until
at or after the Effective Date of the Plan or the consummation of any
Alternative Restructuring; or (iii) change its taxable year to be other than the
calendar year until after the Effective Date of the Plan or the consummation of
any Alternative Restructuring.

(c) Effective upon the occurrence of the Settlement Effective Date, each of the
Debtors, the Settling Creditors, the TCEH First Lien Agent (if made a Party
hereto), the TCEH Unsecured Notes Trustee (if made a Party hereto), the TCEH
Second Lien Notes Trustee (if made a Party hereto), and the TCEH Official
Committee, each such Entity’s respective current and former affiliates, and each
such Entity’s and its current and former affiliates’ current and former equity
holders (regardless of whether such interests are held directly or indirectly),
predecessors, successors, and assigns, subsidiaries, and their current and
former officers, directors, managers, principals, members, employees, agents,
advisory board members, financial advisors, partners, attorneys, accountants,
investment bankers, consultants, representatives, and other professionals, each
in their capacity as such (collectively, the “EFH Interest Holder Releasor
Parties”) voluntarily and knowingly, unconditionally, absolutely, and forever
waives,

 

18



--------------------------------------------------------------------------------

remises, releases, settles, acquits, satisfies, and discharges the holders of
EFH Interests, including the Settling Interest Holders (including each of the
Sponsor Managers and other Sponsors), each such Entity’s respective current and
former affiliates, and each such Entity’s and its current and former affiliates’
current and former equity holders (regardless of whether such interests are held
directly or indirectly), predecessors, successors, and assigns, subsidiaries,
and their current and former officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their capacity as such (collectively, the “EFH
Interest Holder Released Parties”), from any and all claims and Causes of
Action, including claims and Causes of Action identified, claimed, or released
in the Standing Motions, the Litigation Letters or the Disinterested Directors
Settlement, as well as all other claims and Causes of Action, whether known or
unknown, including any derivative claims, asserted on behalf of the Debtors,
that such EFH Interest Holder Releasor Parties would have been legally entitled
to assert (whether individually or collectively), which any of the EFH Interest
Holder Releasor Parties ever had, now has, or hereinafter can, shall or may
have, against any of the EFH Interest Holder Released Parties for, upon or by
reason of any matter, cause or thing whatsoever, from the beginning of the world
through the Settlement Effective Date solely to the extent relating to or
arising from disputes with respect to the Debtors (including the management,
ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, intercompany transactions (including dividends paid), transactions
pursuant and/or related to the Master Separation Agreement dated December 12,
2001, the TCEH Credit Agreement, the Liability Management Program, the Tax
Sharing Agreements, the 2007 Acquisition, the 2009 amendment to the TCEH Credit
Agreement, the Management Agreement, the 2011 Amend and Extend Transactions, the
2013 Revolver Extension, the 2005 Oncor Transfer, the Luminant Makewhole
Settlement, the Tax and Interest Makewhole Agreements, the TCEH Intercompany
Notes, the Shared Services, the TCEH First Lien Claims, the TCEH Credit
Agreement, the TCEH First Lien Indenture, the TCEH First Lien Interest Rate Swap
Agreements, the TCEH First Lien Commodity Hedge Agreements, the Final Cash
Collateral Order (and any payments or transfers made in connection therewith),
any preference, fraudulent transfer, or other avoidance, recovery, or
preservation claim pursuant to sections 544, 547, 548, 550, or 551 of the
Bankruptcy Code and applicable state laws, the formulation, preparation,
dissemination, negotiation, or Filing of the Terminated Restructuring Support
Agreement, the Plan Support Agreement, the EFIH First Lien Settlement, or any
Restructuring Transaction, contract, instrument, release, or other agreement or
document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any EFH Interest Holder Released
Party on the Plan or the Confirmation Order in lieu of such legal opinion)
created or entered into in connection with the Plan Support Agreement, the
Terminated Restructuring Support Agreement, the Disclosure Statement, the Plan,
the Merger and Purchase Agreement, the Backstop Agreement, the DIP Facilities,
the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of Securities pursuant to
the Plan, or the distribution of property under the Plan, the Merger and
Purchase Agreement, the Backstop Agreement, or any other related agreement, or
upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Settlement Effective Date related or
relating to the foregoing; provided, however, that the foregoing release does
not and shall not be deemed to include the

 

19



--------------------------------------------------------------------------------

TCEH First Lien Claims, the TCEH Unsecured Note Claims, the TCEH Second Lien
Note Claims, or any other Claims for the Debtors’ funded indebtedness or swap
obligations held by the Settling Creditors unless and until, solely with respect
to the Settling TCEH Unsecured Noteholders, Settling TCEH Second Lien
Noteholders, the TCEH Unsecured Notes Trustee (if made a Party hereto) and the
TCEH Second Lien Notes Trustee (if made a Party hereto), the holders of Allowed
TCEH Unsecured Notes Claims, Allowed TCEH Second Lien Note Claims, Allowed PCRB
Claims, and Allowed General Unsecured Claims Against the TCEH Debtors Other Than
EFCH (but not, in any event, holders of Allowed TCEH First Lien Deficiency
Claims) receive the payments set forth in Sections 2.2(a) and 2.3(a) of this
Settlement Agreement; provided, further, that the releases set forth above shall
not release the Debtors or the Holders of TCEH First Lien Claims from any
obligations with respect to the payment of fees and expenses or indemnification
obligations owed to the TCEH First Lien Agent under the TCEH Credit Agreement or
the TCEH First Lien Intercreditor Agreement, provided, however, that such
obligations of the Debtors may be discharged pursuant to an order of the
Bankruptcy Court. The EFH Interest Holder Releasor Parties shall also be deemed
to knowingly and voluntarily waive and relinquish any and all provisions, rights
and benefits conferred by any law of the United States or any state or territory
of the United States, or principle of common law, which governs or limits a
person’s release of unknown claims as applied to the releases contained in this
Section 2.3(c).

(d) In the event an Entity that is not a Party pursues and recovers on a claim
or Cause of Action described in Section 2.3(c) of this Settlement Agreement
against any EFH Interest Holder Released Party, any such recovery or
distribution on account of such claim or Cause of Action received by a EFH
Interest Holder Releasor Party (each in its capacity as such) shall be deposited
in and held in an escrow account and, (i) upon the consummation of an
Alternative Restructuring of any or all of the TCEH Debtors (other than any TCEH
Debtor whose total assets are less than 2.5% of the consolidated total assets,
or whose total revenues are less than 2.5% of the consolidated revenues, of the
TCEH Debtors as of the date of such Alternative Restructuring) and receipt of
the TCEH Cash Payment as set forth in Section 2.2(a) of this Settlement
Agreement, released to the applicable EFH Interest Holder Released Party(ies)
based on any economic losses incurred by each such EFH Interest Holder Released
Party as a result of the litigation of the claims and Causes of Action described
in Section 2.3(c) of this Settlement Agreement, or (ii) in all other events,
returned to each EFH Interest Holder Releasor Party that deposited such recovery
or distribution into escrow.

(e) Effective upon the occurrence of the Settlement Effective Date, each of the
Settling Interest Holders (including each of the Sponsor Managers and other
Sponsors), and each such Entity’s and its current and former affiliates’ current
and former equity holders (regardless of whether such interests are held
directly or indirectly), predecessors, successors, and assigns, subsidiaries,
and their current and former officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their capacity as such (collectively, the “Settling
Interest Holder Releasor Parties”) voluntarily and knowingly, unconditionally,
absolutely, and forever waives, remises, releases, settles, acquits, satisfies,
and discharges the Debtors, Settling Creditors, the TCEH First Lien Agent (if
made a Party hereto), the TCEH Unsecured Notes Trustee (if made a Party hereto),
the TCEH Second Lien Notes Trustee (if made a Party hereto), the TCEH Official
Committee, each such Entity’s

 

20



--------------------------------------------------------------------------------

respective current and former affiliates, and each such Entity’s and its current
and former affiliates’ current and former equity holders (regardless of whether
such interests are held directly or indirectly), predecessors, successors, and
assigns, subsidiaries, and their current and former officers, directors,
managers, principals, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals, each in their capacity as
such (collectively, the “Settling Interest Holder Released Parties”) from any
and all claims and Causes of Action, including claims and Causes of Action
identified, claimed, or released in the Standing Motions, the Litigation Letters
or the Disinterested Directors Settlement, as well as all other claims and
Causes of Action, whether known or unknown, including any derivative claims,
asserted on behalf of the Debtors, that such Settling Interest Holder Releasor
Parties would have been legally entitled to assert (whether individually or
collectively), which any of the Settling Interest Holder Releasor Parties ever
had, now has, or hereinafter can, shall or may have, against any of the Settling
Interest Holder Released Parties for, upon or by reason of any matter, cause or
thing whatsoever, from the beginning of the world through the Settlement
Effective Date solely to the extent relating to or arising from disputes with
respect to the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions (including dividends paid), transactions pursuant
and/or related to the Master Separation Agreement dated December 12, 2001, the
TCEH Credit Agreement, the Liability Management Program, the Tax Sharing
Agreements, the 2007 Acquisition, the Management Agreement, the 2009 amendment
to the TCEH Credit Agreement, the 2011 Amend and Extend Transactions, the 2013
Revolver Extension, the 2005 Oncor Transfer, the Luminant Makewhole Settlement,
the Tax and Interest Makewhole Agreements, the TCEH Intercompany Notes, the
Shared Services, the TCEH First Lien Claims, the TCEH Credit Agreement, the TCEH
First Lien Indenture, the TCEH First Lien Interest Rate Swap Agreements, the
TCEH First Lien Commodity Hedge Agreements, the Final Cash Collateral Order (and
any payments or transfers made in connection therewith), any preference,
fraudulent transfer, or other avoidance, recovery, or preservation claim
pursuant to sections 544, 547, 548, 550, or 551 of the Bankruptcy Code and
applicable state laws, the formulation, preparation, dissemination, negotiation,
or Filing of the Terminated Restructuring Support Agreement, the Plan Support
Agreement, the EFIH First Lien Settlement, or any Restructuring Transaction,
contract, instrument, release, or other agreement or document (including
providing any legal opinion requested by any Entity regarding any transaction,
contract, instrument, document, or other agreement contemplated by the Plan or
the reliance by any TCEH First Lien Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Plan Support Agreement, the Terminated Restructuring Support
Agreement, the Disclosure Statement, the Plan, the Merger and Purchase
Agreement, the Backstop Agreement, the DIP Facilities, the Chapter 11 Cases, the
filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the
issuance or distribution of Securities pursuant to the Plan, or the distribution
of property under the Plan, the Merger and Purchase Agreement, the Backstop
Agreement, or any other related agreement, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the
Settlement Effective Date related or relating to the foregoing. The Settling
Interest Holder Releasor Parties shall also be deemed to knowingly and
voluntarily waive and relinquish any and all provisions, rights and benefits
conferred by any law of the United States or any state or territory of the
United States, or principle of common law, which governs or limits a person’s
release of unknown claims as applied to the releases contained in this
Section 2.3(d).

 

21



--------------------------------------------------------------------------------

2.4 Settlement of Claims Against Debtor Parties.

(a) Effective upon the occurrence of the Settlement Effective Date, each of the
Debtors, the Settling Creditors, the TCEH First Lien Agent (if made a Party
hereto), the TCEH Unsecured Notes Trustee (if made a Party hereto), the TCEH
Second Lien Notes Trustee (if made a Party hereto), the TCEH Official Committee,
and the Settling Interest Holders, and each such Entity’s respective current and
former affiliates, and each such Entity’s and its current and former affiliates’
current and former equity holders (regardless of whether such interests are held
directly or indirectly), predecessors, successors, and assigns, subsidiaries,
and their current and former officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their capacity as such (collectively, the “Debtor
Releasor Parties”) voluntarily and knowingly, unconditionally, absolutely, and
forever waives, remises, releases, settles, acquits, satisfies, and discharges
each of the Debtors’ current and former officers, directors, managers,
principals, members, employees, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals, each in their capacity as such
(collectively, the “Debtor Released Parties”), from any and all claims and
Causes of Action, including claims and Causes of Action identified, claimed, or
released in the Standing Motions, the Litigation Letters or the Disinterested
Directors Settlement, as well as all other claims and Causes of Action, whether
known or unknown, including any derivative claims, asserted on behalf of the
Debtors, that such Debtor Releasor Parties would have been legally entitled to
assert (whether individually or collectively), which any of the Debtor Releasor
Parties ever had, now has, or hereinafter can, shall or may have, against any of
the Debtor Released Parties for, upon or by reason of any matter, cause or thing
whatsoever, from the beginning of the world through the Settlement Effective
Date solely to the extent relating to or arising from disputes with respect to
the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions (including dividends paid), transactions pursuant
and/or related to the Master Separation Agreement dated December 12, 2001, the
TCEH Credit Agreement, the Liability Management Program, the Tax Sharing
Agreements, the 2007 Acquisition, the Management Agreement, the 2009 amendment
to the TCEH Credit Agreement, the 2011 Amend and Extend Transactions, the 2013
Revolver Extension, the 2005 Oncor Transfer, the Luminant Makewhole Settlement,
the Tax and Interest Makewhole Agreements, the TCEH Intercompany Notes, the
Shared Services, any preference, fraudulent transfer, or other avoidance,
recovery, or preservation claim pursuant to sections 544, 547, 548, 550, or 551
of the Bankruptcy Code and applicable state laws, the formulation, preparation,
dissemination, negotiation, or Filing of the Terminated Restructuring Support
Agreement, the Plan Support Agreement, the EFIH First Lien Settlement, or any
Restructuring Transaction, contract, instrument, release, or other agreement or
document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Plan Support Agreement, the Terminated Restructuring Support
Agreement, the Disclosure Statement, the Plan, the Merger and Purchase
Agreement, the Backstop Agreement, the DIP Facilities, the Chapter 11 Cases, the
filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and

 

22



--------------------------------------------------------------------------------

implementation of the Plan, including the issuance or distribution of Securities
pursuant to the Plan, or the distribution of property under the Plan, the Merger
and Purchase Agreement, the Backstop Agreement, or any other related agreement,
or upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Settlement Effective Date related or
relating to the foregoing; provided, however, that the foregoing release does
not and shall not be deemed to include the TCEH First Lien Claims, the TCEH
Unsecured Note Claims, the TCEH Second Lien Note Claims, or any other Claims for
the Debtors’ funded indebtedness or swap obligations held by the Settling
Creditors unless and until, solely with respect to the Settling TCEH Unsecured
Noteholders, the Settling TCEH Second Lien Noteholders, the TCEH Unsecured Notes
Trustee (if made a Party hereto) and the TCEH Second Lien Notes Trustee (if made
a Party hereto), the holders of Allowed TCEH Unsecured Notes Claims, Allowed
TCEH Second Lien Note Claims, Allowed PCRB Claims, and Allowed General Unsecured
Claims Against the TCEH Debtors Other Than EFCH (but not, in any event, holders
of Allowed TCEH First Lien Deficiency Claims) receive the payments set forth in
Sections 2.2(a) and 2.3(a) of this Settlement Agreement; provided, further, that
the releases set forth above shall not release the Debtors or the Holders of
TCEH First Lien Claims from any obligations with respect to the payment of fees
and expenses or indemnification obligations owed to the TCEH First Lien Agent
under the TCEH Credit Agreement or the TCEH First Lien Intercreditor Agreement,
provided, however, that such obligations of the Debtors may be discharged
pursuant to an order of the Bankruptcy Court. The Debtor Releasor Parties shall
also be deemed to knowingly and voluntarily waive and relinquish any and all
provisions, rights and benefits conferred by any law of the United States or any
state or territory of the United States, or principle of common law, which
governs or limits a person’s release of unknown claims as applied to the
releases contained in this Section 2.4(a).

(b) In the event an Entity that is not a Party pursues and recovers on a claim
or Cause of Action described in Section 2.4(a) of this Settlement Agreement
against any Debtor Released Party, any such recovery or distribution on account
of such claim or Cause of Action received by a Debtor Releasor Party (each in
its capacity as such) shall be deposited in and held in an escrow account and,
(i) upon the consummation of a Restructuring of any of the Debtors and payment
on account of the TCEH Settlement Claim and payment of the TCEH Cash Payment, as
applicable, in accordance with Section 2.1(c) and Section 2.2(a) of this
Settlement Agreement, released to the applicable Debtor Released Parties based
on any economic losses incurred by each such Debtor Released Party as a result
of the litigation of the claims and Causes of Action described in Section 2.4(a)
of this Settlement Agreement or (ii) in all other events, returned to each
Debtor Releasor Party that deposited such recovery or distribution into escrow.

(c) Effective upon the occurrence of the Settlement Effective Date, each of the
Debtors’ current and former officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their capacity as such (collectively, the “Debtor
Party Releasor Parties”) voluntarily and knowingly, unconditionally, absolutely,
and forever waives, remises, releases, settles, acquits, satisfies, and
discharges the Settling Creditors, the TCEH First Lien Agent (if made a Party
hereto), the TCEH Unsecured Notes Trustee (if made a Party hereto), the TCEH
Second Lien Notes Trustee (if made a Party hereto), the TCEH Official Committee,
the Settling Interest Holders, and each such Entity’s respective current and
former affiliates, and each such Entity’s and its current and former

 

23



--------------------------------------------------------------------------------

affiliates’ current and former equity holders (regardless of whether such
interests are held directly or indirectly), predecessors, successors, and
assigns, subsidiaries, and their current and former officers, directors,
managers, principals, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals, each in their capacity as
such (collectively, the “Debtor Party Released Parties”) from any and all claims
and Causes of Action, including claims and Causes of Action identified, claimed,
or released in the Standing Motions, the Litigation Letters or the Disinterested
Directors Settlement, as well as all other claims and Causes of Action, whether
known or unknown, including any derivative claims, asserted on behalf of the
Debtors, that such Debtor Party Releasor Parties would have been legally
entitled to assert (whether individually or collectively), which any of the
Debtor Party Releasor Parties ever had, now has, or hereinafter can, shall or
may have, against any of the Debtor Party Released Parties for, upon or by
reason of any matter, cause or thing whatsoever, from the beginning of the world
through the Settlement Effective Date solely to the extent relating to or
arising from disputes with respect to the Debtors, the Debtors’ in- or
out-of-court restructuring efforts, intercompany transactions (including
dividends paid), transactions pursuant and/or related to the Master Separation
Agreement dated December 12, 2001, the TCEH Credit Agreement, the Liability
Management Program, the Tax Sharing Agreements, the 2007 Acquisition, the
Management Agreement, the 2009 amendment to the TCEH Credit Agreement, the 2011
Amend and Extend Transactions, the 2013 Revolver Extension, the 2005 Oncor
Transfer, the Luminant Makewhole Settlement, the Tax and Interest Makewhole
Agreements, the TCEH Intercompany Notes, the Shared Services, the TCEH First
Lien Claims, the TCEH Credit Agreement, the TCEH First Lien Indenture, the TCEH
First Lien Interest Rate Swap Agreements, the TCEH First Lien Commodity Hedge
Agreements, the Final Cash Collateral Order (and any payments or transfers made
in connection therewith), any preference, fraudulent transfer, or other
avoidance, recovery, or preservation claim pursuant to sections 544, 547, 548,
550, or 551 of the Bankruptcy Code and applicable state laws, the formulation,
preparation, dissemination, negotiation, or Filing of the Terminated
Restructuring Support Agreement, the Plan Support Agreement, the EFIH First Lien
Settlement, or any Restructuring Transaction, contract, instrument, release, or
other agreement or document (including providing any legal opinion requested by
any Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Debtor Party Released
Party on the Plan or the Confirmation Order in lieu of such legal opinion)
created or entered into in connection with the Plan Support Agreement, the
Terminated Restructuring Support Agreement, the Disclosure Statement, the Plan,
the Merger and Purchase Agreement, the Backstop Agreement, the DIP Facilities,
the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of Securities pursuant to
the Plan, or the distribution of property under the Plan, the Merger and
Purchase Agreement, the Backstop Agreement, or any other related agreement, or
upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Settlement Effective Date related or
relating to the foregoing. The Debtor Party Releasor Parties shall also be
deemed to knowingly and voluntarily waive and relinquish any and all provisions,
rights and benefits conferred by any law of the United States or any state or
territory of the United States, or principle of common law, which governs or
limits a person’s release of unknown claims as applied to the releases contained
in this Section 2.4(c).

 

24



--------------------------------------------------------------------------------

(d) Unless otherwise agreed by the Debtors, the Required TCEH Unsecured
Noteholders, and the Required TCEH Second Lien Noteholders including pursuant to
the Plan Support Agreement, upon the consummation of a Restructuring (other than
the Plan) of any of the Debtors and payment of the TCEH Cash Payment and the EFH
Interests Proceeds (if any), as applicable, in accordance with Sections 2.2(a)
and 2.3(a) of this Settlement Agreement (i) the Debtors shall be included in the
definitions of “Debtor Released Parties” and “Debtor Party Releasor Parties”
under this Section 2.4 solely with respect to the Settling TCEH Unsecured
Noteholders, Settling TCEH Second Lien Noteholders, the TCEH Unsecured Notes
Trustee (if made a Party hereto), the TCEH Second Lien Notes Trustee (if made a
Party hereto), and the TCEH Official Committee (and, for the avoidance of doubt,
not with respect to the Settling TCEH First Lien Creditors or the TCEH First
Lien Agent (if made a Party hereto)), and (ii) the TCEH Unsecured Note Claims
and the TCEH Second Lien Note Claims (but, in no event, the TCEH First Lien
Claims or Claims for any of the EFH Debtors’ or EFIH Debtors’ funded
indebtedness or swap obligations) shall be deemed to be included within the
releases in Sections 2.3 and 2.4 of this Settlement Agreement.

2.5 No Release of Certain Obligations.

Notwithstanding anything to the contrary herein, nothing in this Settlement
Agreement shall (a) release the Parties from any obligations they may have under
this Settlement Agreement, the Plan Support Agreement, or any contract,
instrument, release, or other agreement or document created or entered into in
connection with the Plan, or for, upon or by reason of any cause whatsoever from
and after the Settlement Effective Date or (b) release or be deemed to release
any Claims for any of the EFH Debtors’ or EFIH Debtors’ funded indebtedness or
swap obligations or TCEH First Lien Claims held by any of the Settling
Creditors.

2.6 Dismissal or Withdrawal, With Prejudice, of Standing Motions.

On the Settlement Effective Date, the TCEH Official Committee and the TCEH
Unsecured Group shall irrevocably and unconditionally dismiss or withdraw, with
prejudice, the TCEH Committee Standing Motion and the TCEH Unsecured Group
Standing Motion, respectively, without costs to any party. On the Settlement
Effective Date, the EFH Committee Standing Motion shall be deemed dismissed as a
result of the releases set forth herein.

2.7 Payment of Certain Fees and Expenses.

(a) In exchange for the applicable Parties’ agreements contained in the Plan
Support Agreement, as well as their agreement to the settlements and releases
set forth herein, TCEH shall, not later than the first Business Day following
the Settlement Effective Date, pay the reasonable and documented out-of-pocket
fees, expenses, and reimbursements of (i) the members of the ad hoc committee of
TCEH First Lien Creditors and (ii)(A) the TCEH Unsecured Group (but not the
individual members thereof), (B) the TCEH Unsecured Notes Trustee, (C) the TCEH
Second Lien Group (but not the individual members thereof), (D) the TCEH Second
Lien Trustee, and (E) The Bank of New York Mellon Trust Company, N.A., as
collateral agent under the TCEH Second Lien Notes Indenture (the foregoing fees,
expenses, and reimbursements in clause (ii), collectively, the “Professional
Fees”); provided, however, that the aggregate fees, expenses, and reimbursements
payable to the foregoing Parties under this

 

25



--------------------------------------------------------------------------------

Section 2.7(a)(ii) for the period before and including June 30, 2015, shall not
exceed $49,750,000.00. Upon the Effective Date of the Plan, EFH shall reimburse
TCEH in cash for the Professional Fees paid pursuant to this Section 2.7,
provided, however, that EFH shall have no obligation to reimburse TCEH for the
Professional Fees paid pursuant to this Section 2.7 in the event that the
Effective Date of the Plan does not occur. If the Effective Date of the Plan
does not occur, under any Alternative Restructuring, the TCEH Cash Payment shall
be reduced by the amount of the Professional Fees actually paid pursuant to this
Section 2.7. The Settling TCEH Unsecured Noteholders, Settling TCEH Second Lien
Noteholders and TCEH Official Committee agree that, solely for purposes of
allocating the TCEH Cash Payment among the holders of Allowed TCEH Unsecured
Note Claims, Allowed TCEH Second Lien Claim, Allowed PCRB Claims, and Allowed
General Unsecured Claims Against the TCEH Debtors Other Than EFCH: (x) the
Professional Fees of the TCEH Unsecured Group and TCEH Second Lien Group that
(1) are actually paid pursuant to this Section 2.7, and (2) are not subject to
or covered by the TCEH Unsecured Notes Trustee’s and TCEH Second Lien Notes
Trustee’s “charging liens,” respectively, shall reduce pro rata the
distributions to all holders of Allowed TCEH Unsecured Note Claims, Allowed TCEH
Second Lien Claim, Allowed PCRB Claims, and Allowed General Unsecured Claims
Against the TCEH Debtors Other Than EFCH based on the amounts of the respective
distributions such holders would otherwise have received but for such reduction
and taking into account the effect of the Limited Waiver; (y) the Professional
Fees of the TCEH Unsecured Group and TCEH Unsecured Notes Trustee that (1) are
actually paid pursuant to this Section 2.7 and (2) are subject to or covered by
the TCEH Unsecured Notes Trustee’s “charging lien” shall reduce pro rata the
distributions to holders of Allowed TCEH Unsecured Notes Claims based on the
amounts of their Allowed Claims; and (z) the Professional Fees of the TCEH
Second Lien Group and TCEH Second Lien Notes Trustee that (1) are actually paid
pursuant to this Section 2.7 and (2) are subject to or covered by the TCEH
Second Lien Notes Trustee’s “charging lien,” shall reduce pro rata the
distributions to holders of Allowed TCEH Second Lien Note Claims based on the
amounts of their Allowed Claims.

(b) On the Effective Date of the Plan, EFH shall pay to Texas Holdings an amount
equal to the fees and expenses of Texas Holdings up to $15,000,000.00, and Texas
Holdings shall use such amount exclusively to pay such fees and expenses.

Section 3. Miscellaneous Provisions

3.1 Settlement Agreement Effective Date.

This Settlement Agreement shall become effective and binding on the Parties at
12:00 a.m., prevailing Eastern Time, on the date (the “Settlement Effective
Date”) on which the last of the following conditions is satisfied: (a) all of
the following have executed and delivered to the other Parties pursuant to
Section 3.12 hereof counterpart signature pages of this Settlement Agreement
(i) the Debtors; (ii) each of the Settling Interest Holders; (iii) one or more
beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of TCEH First Lien
Claims; (iv) one or more beneficial holders (or investment advisors or managers
for such beneficial holders or discretionary accounts of such beneficial
holders) of TCEH Second Lien Note Claims; (v) one or more beneficial holders (or
investment advisors or managers for such beneficial holders or discretionary
accounts of such beneficial holders) of TCEH Unsecured Note Claims; and (vi) the
TCEH Official Committee; (b)

 

26



--------------------------------------------------------------------------------

the Settlement Order, in form and substance reasonably acceptable to the
Debtors, the Settling Interest Holders, the Required TCEH Creditor Parties, and
the TCEH Official Committee shall have been entered by the Bankruptcy Court and
be in full force and effect and not stayed (by operation of Rule 6004(h) of the
Bankruptcy Rules or otherwise), reversed, vacated or amended; and (c) unless
waived by the Parties, five (5) Business Days shall have passed after the
expiration of the deadline by which the Class comprised of Allowed TCEH First
Lien Secured Claims must vote to accept or reject the Plan; provided, however,
that this Settlement Agreement shall be binding on the Parties (other than the
Debtors) immediately upon such Parties’ execution of signature pages to this
Settlement Agreement; provided, further, however, that no provisions of this
Settlement Agreement shall be effective as to the Debtors until the Settlement
Effective Date; provided, further, for the avoidance of doubt, that any
applicable Entity may become a Party to this Settlement Agreement after the
Settlement Effective Date by executing and delivering to the other Parties
pursuant to Section 3.12 hereof its counterpart signature page to this
Settlement Agreement.

3.2 Settlement Approval Motion.

Within three (3) Business Days after the date of execution by all Parties to
this Settlement Agreement, the Debtors shall file a motion (the “Settlement
Approval Motion”) with the Bankruptcy Court seeking (i) approval of this
Settlement Agreement pursuant to Rule 9019(a) of the Bankruptcy Rules,
(ii) authorization for the Debtors to enter into the Plan Support Agreement
pursuant to section 363 of the Bankruptcy Code, and (iii) waiver of any stay of
the Settlement Order pursuant to Rule 6004(h) of the Bankruptcy Rules. The
Settlement Approval Motion shall be in form and substance reasonably acceptable
to the Parties.

3.3 Commitments of the Settling Creditors.

(a) The Settling TCEH First Lien Creditors shall use commercially reasonable
efforts (which shall not include incurring any indemnification obligation) to
direct the TCEH First Lien Agent to join in this Settlement Agreement; provided,
however, that (i) if the TCEH First Lien Agent does not become a party to this
Settlement Agreement, then the Settling TCEH First Lien Creditors shall use
commercially reasonable efforts (which shall not include incurring any
indemnification obligation) to direct the TCEH First Lien Agent to take actions
consistent with such Parties’ obligations under this Settlement Agreement, and
(ii) if the TCEH First Lien Agent takes any action inconsistent with such
Parties’ obligations under this Settlement Agreement, the Settling TCEH First
Lien Creditors shall promptly direct the TCEH First Lien Agent to cease and
refrain from taking any such action.

(b) The Settling TCEH Second Lien Noteholders shall use commercially reasonable
efforts (which shall not include incurring any indemnification obligation) to
direct the TCEH Second Lien Notes Trustee to join in this Settlement Agreement;
provided, however, that (i) if the TCEH Second Lien Notes Trustee does not
become a party to this Settlement Agreement, then the Settling TCEH Second Lien
Noteholders shall use commercially reasonable efforts (which shall not include
incurring any indemnification obligation) to direct the TCEH Second Lien Notes
Trustee to take actions consistent with such Parties’ obligations under this
Settlement Agreement, and (ii) if the TCEH Second Lien Notes Trustee takes any
action inconsistent with such Parties’ obligations under this Settlement
Agreement, the Settling TCEH Second Lien

 

27



--------------------------------------------------------------------------------

Noteholders shall promptly direct the TCEH Second Lien Notes Trustee to cease
and refrain from taking any such action. The Settling TCEH Second Lien
Noteholders shall also use commercially reasonable efforts (which shall not
include incurring any indemnification obligation) to cause the TCEH Second Lien
Notes Trustee to amend or enter into any applicable agreements or take any
actions reasonably necessary to cause this Settlement Agreement to bind, or to
make this Settlement Agreement otherwise effective as to, any holders of TCEH
Second Lien Note Claims not party hereto.

(c) The Settling TCEH Unsecured Noteholders shall use commercially reasonable
efforts (which shall not include incurring any indemnification obligation) to
direct the TCEH Unsecured Notes Trustee to join in this Settlement Agreement;
provided, however, (i) that if the TCEH Unsecured Notes Trustee does not become
a party to this Settlement Agreement, then the Settling TCEH Unsecured
Noteholders shall use commercially reasonable efforts (which shall not include
incurring any indemnification obligation) to direct the TCEH Unsecured Notes
Trustee to take actions consistent with such Parties’ obligations under this
Settlement Agreement, and (ii) if the TCEH Unsecured Notes Trustee takes any
action inconsistent with such Parties’ obligations under this Settlement
Agreement, the Settling TCEH Unsecured Noteholders shall promptly direct the
TCEH Unsecured Notes Trustee to cease and refrain from taking any such action.
The Settling TCEH Unsecured Noteholders shall also use commercially reasonable
efforts (which shall not include incurring any indemnification obligation) to
cause the TCEH Unsecured Notes Trustee to amend or enter into any applicable
agreements or take any actions reasonably necessary to cause this Settlement
Agreement to bind, or to make this Settlement Agreement otherwise effective as
to, any holders of TCEH Unsecured Note Claims not party hereto.

3.4 Representations of the Parties.

(a) Settling Interest Holder and Settling Creditor Representations and
Warranties.

To induce each other Party to enter into and perform its obligations under this
Settlement Agreement, each Settling Interest Holder and each Settling Creditor,
severally but not jointly, represents, warrants and acknowledges, as of the
Settlement Effective Date, as follows:

(i) Authority. (A) It is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all the requisite
corporate, partnership, limited liability company or other power and authority
to execute and deliver this Settlement Agreement and the other documents and
instruments contemplated hereby to which it is contemplated to be a party and
perform its obligations under this Settlement Agreement and the other documents
and instruments contemplated hereby to which it is contemplated to be a party,
and to consummate the transactions contemplated herein and therein, and (B) the
execution, delivery and performance by it under this Settlement Agreement and
the other documents and instruments contemplated hereby to which it is
contemplated to be a party and the consummation of the transactions contemplated
herein and therein, have been duly authorized by all necessary action on its
part, and no other actions or proceedings on its part are necessary to authorize
and approve this Settlement Agreement or the other documents or instruments
contemplated hereby to which it is contemplated to be a party or any of the
transactions contemplated herein or therein.

 

28



--------------------------------------------------------------------------------

(ii) Ownership. It is the legal owner, beneficial owner, and/or the investment
advisor or manager for such legal or beneficial owner or discretionary account
of such legal or beneficial owner of a Claim against and/or Equity Interest in
the Debtors.

(iii) Validity. This Settlement Agreement has been duly executed and delivered
by it and constitutes its legal, valid and binding agreement, enforceable
against it in accordance with its terms.

(iv) No Conflict. Its execution, delivery and performance (when such performance
is due) of this Settlement Agreement does not and shall not (A) subject to the
actions, consents and filings referred to in clause (v) below, violate any
provision of law, rule or regulation applicable to it or any of its subsidiaries
or its or their subsidiaries’ certificates of incorporation or bylaws or other
organizational documents, or (B) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligations to which it or any of its subsidiaries is a
party.

(v) Authorization of Governmental Authorities. No action by (including any
authorization, consent or approval), in respect of, or filing with, any
governmental authority or regulatory body, except such filing as may be
necessary and/or required for disclosure by the Securities and Exchange
Commission or pursuant to state securities or “blue sky” laws, is required for,
or in connection with, the valid and lawful authorization, execution, delivery
and performance by it of this Settlement Agreement.

(vi) No Reliance. It (A) is a sophisticated party with respect to the matters
that are the subject of this Settlement Agreement, (B) has had the opportunity
to be represented and advised by legal counsel in connection with this
Settlement Agreement, (C) has adequate information concerning the matters that
are the subject of this Settlement Agreement, and (D) has independently and
without reliance upon any other Party hereto, or any of their affiliates, or any
officer, employee, agent or representative thereof, and based on such
information as it has deemed appropriate, made its own analysis and decision to
enter into this Settlement Agreement, except that it has relied upon each other
Party’s express representations, warranties and covenants in this Settlement
Agreement, which it enters, or as to which it acknowledges and agrees,
voluntarily and of its own choice and not under coercion or duress.

In addition, each of the Sponsor Managers represents, warrants, and acknowledges
that it does not manage or advise funds or accounts that, directly or
indirectly, own 50% or more of the EFH Interests.

(b) TCEH Official Committee Representations and Warranties.

To induce each other Party to enter into and perform its obligations under this
Settlement Agreement, the TCEH Official Committee represents, warrants and
acknowledges, as of the Settlement Effective Date, as follows:

 

29



--------------------------------------------------------------------------------

(i) Authority. (A) It has all the requisite authority to execute and deliver
this Settlement Agreement and the other documents and instruments contemplated
hereby to which it is contemplated to be a party and perform its obligations
under this Settlement Agreement and the other documents and instruments
contemplated hereby to which it is contemplated to be a party, and to consummate
the transactions contemplated herein and therein; and (B) the execution,
delivery and performance by it of this Settlement Agreement and the other
documents and instruments contemplated hereby to which it is contemplated to be
a party and the consummation of the transactions contemplated herein and therein
have been duly authorized by all necessary action (corporate, partnership,
limited liability company or otherwise) on the part of the TCEH Official
Committee and no other action or proceeding on the part of the TCEH Official
Committee is necessary to authorize and approve this Settlement Agreement or the
other documents and instruments contemplated hereby to which it is contemplated
to be a party or any of the transactions contemplated herein or therein.

(ii) Validity. This Settlement Agreement has been duly executed and delivered by
it and constitutes a legal, valid and binding agreement by it, enforceable
against it in accordance with the terms of this Settlement Agreement.

(iii) No Conflict. The execution, delivery and performance by it (when such
performance is due) of this Settlement Agreement does not and shall not
(A) violate any provision of law, rule or regulation applicable to it, or
(B) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any material contractual obligation to which it
is a party.

(iv) No Reliance. It (A) is a sophisticated party with respect to the subject
matter of this Settlement Agreement, (B) has been represented and advised by
legal counsel in connection with this Settlement Agreement, (C) has adequate
information concerning the matters that are the subject of this Settlement
Agreement, and (D) has independently and without reliance upon any other Party
hereto or any of their affiliates, or any officer, employee, agent or
representative thereof, and based on such information as it has deemed
appropriate, made its own analysis and decision to enter into this Settlement
Agreement, except that it has relied upon each other Party’s express
representations, warranties and covenants in this Settlement Agreement, and it
acknowledges that it has entered into this Settlement Agreement voluntarily and
of its own choice and not under coercion or duress.

(c) Debtor Representations and Warranties.

To induce each other Party to enter into and perform its obligations under this
Settlement Agreement, each Debtor hereby represents, warrants and acknowledges,
as of the Settlement Effective Date, as follows:

(i) Authority. Except as expressly provided in this Settlement Agreement and
subject to the Bankruptcy Code, Bankruptcy Court approval, and/or regulatory
approvals associated with the Plan and the Restructuring Transactions and any
Alternative Restructuring, as applicable, (A) each of the Debtors is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all the requisite corporate,
partnership, limited liability company or other power and authority to

 

30



--------------------------------------------------------------------------------

execute and deliver this Settlement Agreement and the other documents and
instruments contemplated hereby to which the Debtors are contemplated to be
parties and perform their obligations under this Settlement Agreement and the
other documents and instruments contemplated hereby to which they are
contemplated to be parties, and to consummate the transactions contemplated
herein and therein, and to consummate the transactions contemplated herein and
therein, and (B) the execution, delivery and performance by such Debtors under
this Settlement Agreement and the other documents and instruments contemplated
hereby to which each such Debtor is contemplated to be a party and the
consummation of the transactions contemplated herein and therein, have been duly
authorized by all necessary action on the part of such Debtor, and no other
actions or proceedings on the part of such Debtor are necessary to authorize and
approve this Settlement Agreement or the other documents or instruments
contemplated hereby to which such Debtor is contemplated to be a party or any of
the transactions contemplated herein or therein.

(ii) Validity. Except as expressly provided in this Settlement Agreement and
subject to the Bankruptcy Code, Bankruptcy Court approval, and/or regulatory
approvals associated with the Plan and Restructuring Transactions and any
Alternative Restructuring, as applicable, this Settlement Agreement has been
duly executed and delivered by the Debtors and constitutes the legal, valid and
binding agreement of the Debtors, enforceable against the Debtors in accordance
with its terms.

(iii) No Conflict. Subject to Bankruptcy Court approval and/or regulatory
approvals associated with the Plan and the Restructuring Transactions and any
Alternative Restructuring, as applicable, the execution, delivery and
performance by the Debtors (when such performance is due) of this Settlement
Agreement does not and shall not (A) subject to the actions, consents and
filings referred to in clause (iv) below, violate any provision of law, rule or
regulation applicable to the Debtors or any of their subsidiaries or the
Debtors’ or their subsidiaries’ certificates of incorporation or bylaws or other
organizational documents, or (B) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligations to which it or any of its subsidiaries is a
party.

(iv) Authorization of Governmental Authorities. No action by (including any
authorization, consent or approval), in respect of, or filing with, any
governmental authority or regulatory body, except such filing as may be
necessary and/or required for disclosure by the Securities and Exchange
Commission or pursuant to state securities or “blue sky” laws, and the approval
of the Bankruptcy Court of the Debtors’ authority to enter into and implement
this Settlement Agreement, is required for, or in connection with, the valid and
lawful authorization, execution, delivery and performance by the Debtors of this
Settlement Agreement.

(v) No Reliance. Each of the Debtors (A) is a sophisticated party with respect
to the matters that are the subject of this Settlement Agreement, (B) has had
the opportunity to be represented and advised by legal counsel in connection
with this Settlement Agreement, (C) has adequate information concerning the
matters that are the subject of this Settlement Agreement, and (D) has
independently and without reliance

 

31



--------------------------------------------------------------------------------

upon any other Party hereto, or any of their affiliates, or any officer,
employee, agent or representative thereof, and based on such information as such
Debtor has deemed appropriate, made its own analysis and decision to enter into
this Settlement Agreement, except that the Debtors have relied upon each other
Party’s express representations, warranties and covenants in this Settlement
Agreement, which each of the Debtors enters, or as to which each Debtor
acknowledges and agrees, voluntarily and of its own choice and not under
coercion or duress.

3.5 Termination.

(a) This Settlement Agreement and the obligations of the Parties may be
terminated by mutual written agreement of (i) the Debtors; (ii) the Settling
Interest Holders; (iii) the Required TCEH Creditor Parties; and (iv) the TCEH
Official Committee.

(b) This Settlement Agreement and the obligations of the Parties may be
terminated by (i) the Debtors, or (ii) together, the Required TCEH Unsecured
Noteholders, the Required TCEH Second Lien Noteholders, and the TCEH Official
Committee, in the exercise of their discretion, by delivery of a written notice
to the other Parties in accordance with Section 3.12 hereof, subject to the
occurrence of any of the following events:

(i) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 50.1%
of the aggregate outstanding principal amount of the TCEH First Lien Claims
(determined without regard to any claims held by any Debtor) have not joined in
this Settlement Agreement as Settling TCEH First Lien Creditors on or before
September 11, 2015, provided that this Settlement Agreement may only be
terminated pursuant to this clause (i) before the earlier to occur of (A) entry
of the order approving the Plan Support Agreement and (B) entry of the order
approving the Disclosure Statement;

(ii) the TCEH First Lien Agent has not joined in, and agreed to take actions
consistent with the Settling TCEH First Lien Creditors’ obligations under this
Settlement Agreement, including those set forth in Section 2.2 of this
Settlement Agreement, on or before September 11, 2015; provided that this
Settlement Agreement may only be terminated pursuant to this clause (ii) before
the earlier to occur of (A) entry of the order approving the Plan Support
Agreement and (B) entry of the order approving the Disclosure Statement; and

(iii) the Class comprised of Allowed TCEH First Lien Secured Claims is permitted
to vote to accept or reject the Plan and fails to accept the Plan, as determined
pursuant to section 1126(c) of the Bankruptcy Code, provided that the Parties
shall have fifteen (15) Business Days from receiving notice of such failure to
accept the Plan to cure such failure; provided, further, that this Settlement
Agreement may only be terminated pursuant to this clause (iii) before the
earlier to occur of (A) fifteen (15) Business Days after the end of this cure
period and (B) the Settlement Effective Date.

 

32



--------------------------------------------------------------------------------

(c) This Settlement Agreement and the obligations of the Parties may be
terminated by the Debtors or the Required TCEH First Lien Creditors in the
exercise of their discretion, by delivery of a written notice to the other
Parties in accordance with Section 3.12 hereof, subject to the occurrence of any
of the following events:

(i) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 66.7%
of the aggregate outstanding principal amount of the TCEH Unsecured Note Claims
(determined without regard to any claims held by any Debtor) have not joined in
this Settlement Agreement as Settling TCEH Unsecured Noteholders on or before
September 11, 2015, provided that this Settlement Agreement may only be
terminated pursuant to this clause (i) before the earliest to occur of (A) entry
of the order approving the Plan Support Agreement and (B) entry of the order
approving the Disclosure Statement; and

(ii) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 50.1%
of the aggregate outstanding principal amount of the TCEH Second Lien Note
Claims (determined without regard to any claims held by any Debtor) have not
joined in this Settlement Agreement as Settling TCEH Second Lien Noteholders on
or before September 11, 2015, provided that this Settlement Agreement may only
be terminated pursuant to this clause (ii) before the earliest to occur of
(A) entry of the order approving the Plan Support Agreement and (B) entry of the
order approving the Disclosure Statement.

(d) This Settlement Agreement shall terminate automatically as between the
Parties if the Debtors withdraw (without the written consent of the other
Parties) or the Court denies the Settlement Approval Motion.

3.6 Effect of Termination.

Upon termination of this Settlement Agreement in accordance with Section 3.5
hereof, all obligations of the Parties under this Settlement Agreement shall
terminate and shall be of no further force and effect; provided, that any claim
for breach of this Settlement Agreement occurring after the Settlement Effective
Date shall survive termination and all rights and remedies with respect to such
claim shall be neither waived nor prejudiced in any way by termination of this
Settlement Agreement.

3.7 Acknowledgments.

Notwithstanding any other provision herein, this Settlement Agreement is not and
shall not be deemed to be an offer with respect to any securities or
solicitation of votes for the acceptance of a plan of reorganization for
purposes of sections 1125 and 1126 of the Bankruptcy Code or otherwise. Any such
offer or solicitation will be made only in compliance with all applicable
securities laws and provisions of the Bankruptcy Code. The relevant Parties will
not solicit acceptances of the Plan, or any Alternative Restructuring, as
applicable, from the relevant Parties in any manner inconsistent with the
Bankruptcy Code or applicable non-bankruptcy law.

 

33



--------------------------------------------------------------------------------

3.8 Cooperation and Support.

The Parties and their advisors shall cooperate with each other in good faith and
shall coordinate their activities (to the extent possible and subject to the
terms of this Settlement Agreement) in respect of (a) the filing of the
Settlement Approval Motion with the Bankruptcy Court, obtaining Bankruptcy Court
approval of this Settlement Agreement, the entry of the Settlement Order, and
the implementation of the terms set forth in this Settlement Agreement, and
(b) the consummation of the transactions contemplated by this Settlement
Agreement. Furthermore, (i) subject to the terms of this Settlement Agreement,
each of the Parties and their advisors shall use their commercially reasonable
efforts to (A) support and complete all transactions contemplated hereby;
(B) take any and all necessary and appropriate actions in furtherance of the
transactions contemplated hereby (provided, however, that the TCEH First Lien
Agent, TCEH Second Lien Notes Trustee, and/or TCEH Unsecured Notes Trustee shall
not be obligated to take any action that is inconsistent with the TCEH Credit
Agreement, TCEH Second Lien Notes Indenture, or TCEH Unsecured Notes Indenture,
as applicable, or any direction given thereunder); and (C) refrain from taking
any action, causing an affiliate or any third party to take any action, or
encouraging any affiliate or third party to take any action, inconsistent with
this Settlement Agreement, and (ii) in no event shall any Party or their counsel
file, cause an affiliate or any other third party to file, or encourage any
affiliate or any third party to file, an opposition to the Settlement Approval
Motion or the Settlement Agreement.

3.9 Governing Law; Jurisdiction.

(a) This Settlement Agreement shall be construed and enforced in accordance
with, and the rights of the Parties shall be governed by, the laws of the State
of Delaware, without giving effect to the conflict of laws principles thereof.
Each Party hereto agrees that it shall bring any action or proceeding in respect
of any claim arising out of or related to this Settlement Agreement in the
Bankruptcy Court, and solely in connection with claims arising under this
Settlement Agreement: (i) irrevocably submits to the exclusive jurisdiction and
the constitutional authority of the Bankruptcy Court; (ii) waives any objection
to laying venue in any such action or proceeding in the Bankruptcy Court; and
(iii) waives any objection that the Bankruptcy Court is an inconvenient forum,
does not have jurisdiction over any Party hereto, or lacks the constitutional
authority to enter final orders in connection with such action or proceeding;
provided, however, that this Settlement Agreement and the releases set forth
herein may be submitted in any court, arbitration, and/or other legal proceeding
to enforce the terms of such releases.

(b) Each Party hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in any legal proceeding arising out of,
or relating to, this Settlement Agreement or the transactions contemplated
hereby (whether based on contract, tort, or any other theory). Each Party
(i) certifies that no representative, agent, or attorney of any other Party has
represented, expressly or otherwise, that such other Party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other Parties have been induced to enter into this Settlement
Agreement by, among other things, the mutual waivers and certifications in this
Section 3.9.

 

34



--------------------------------------------------------------------------------

3.10 No Admission of Liability.

Each Party enters into this Settlement Agreement without admitting any liability
or conceding any allegations not already expressly admitted. This Settlement
Agreement and its provisions shall not be offered or received in evidence in any
action or proceeding as an admission or concession of liability or wrongdoing of
any nature on the part of any Party except that it may be offered and received
in evidence solely to enforce this Settlement Agreement.

3.11 Third-Party Beneficiaries.

Except as otherwise explicitly set forth herein, nothing in this Settlement
Agreement is intended to benefit or create any right or cause of action in or on
behalf of any person other than the Parties hereto (and their affiliated persons
and entities who are intended to be beneficiaries of the releases and
settlements set forth herein).

3.12 Notices.

All notices hereunder shall be deemed given if in writing and delivered, if sent
by electronic mail, courier, or registered or certified mail (return receipt
requested) to the following addresses (or at such other addresses as shall be
specified by like notice):

(a) if to a Settling Interest Holder, to:

 

Wachtell Lipton Rosen & Katz 51 W. 52nd Street New York, New York 10019
Attention: Richard G. Mason, Emil A. Kleinhaus and Austin T. Witt
E-mail addresses:    rgmason@wlrk.com    eakleinhaus@wlrk.com    awitt@wlrk.com

(b) if to a Settling TCEH First Lien Creditor, to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New
York, New York 10019 Attention: Alan W. Kornberg, Brian S. Hermann, and Jacob A.
Adlerstein E-mail addresses:    akornberg@paulweiss.com   

bhermann@paulweiss.com,

jadlerstein@paulweiss.com

(c) if to the TCEH First Lien Agent (but only if made a Party hereto), to:

 

Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 Attention:
John R. Ashmead, Mark D. Kotwick and Thomas Ross Hooper E-mail addresses:   
ashmead@sewkis.com   

kotwick@sewkis.com

hooper@sewkis.com

 

35



--------------------------------------------------------------------------------

(d) if to a Settling TCEH Unsecured Noteholder, to:

 

White & Case LLP 1155 Avenue of the Americas New York, New York 10036 Attention:
Gregory Pryor and J. Christopher Shore E-mail addresses:    gpryor@whitecase.com
   cshore@whitecase.com and    White & Case LLP Southeast Financial Center 200
S. Biscayne Blvd., Suite 4900 Miami, Florida 33131 Attention: Thomas E Lauria
and Matthew C. Brown E-mail addresses:    tlauria@whitecase.com   
mbrown@whitecase.com

(e) if to the TCEH Unsecured Notes Trustee (but only if made a Party hereto),
to:

 

Patterson Belknap Webb & Tyler LLP 1133 Avenue of the Americas New York, New
York 10036 Attention: Daniel A. Lowenthal, Brian P. Guiney and Craig W. Dent
E-mail addresses:    dalowenthal@pbwt.com   

bguiney@pbwt.com

cdent@pbwt.com

(f) if to a Settling TCEH Second Lien Noteholder or to the TCEH Second Lien
Notes Trustee (but only if made a Party hereto), to:

 

Brown Rudnick LLP Seven Times Square New York, NY 10036 Attention: Edward S.
Weisfelner E-mail address:    eweisfelner@brownrudnick.com

(g) if to the TCEH Official Committee, to:

 

Morrison & Foerster LLP 250 West 55th Street New York, New York 10019-9601
Attention: Brett H. Miller, James M. Peck, Lorenzo Marinuzzi, and Todd M. Goren

 

36



--------------------------------------------------------------------------------

E-mail addresses:    brettmiller@mofo.com    jpeck@mofo.com   
lmarinuzzi@mofo.com    tgoren@mofo.com

(h) if to the Debtors, to:

 

Energy Future Holdings Corp., et al. Energy Plaza 1601 Bryan Street Dallas,
Texas 75201 Attention: General Counsel E-mail addresses:   
stacey.dore@energyfutureholdings.com    andrew.wright@energyfutureholdings.com
with copies (which shall not constitute notice) to: Kirkland & Ellis LLP 601
Lexington Avenue New York, New York 10022 Attention: Edward O. Sassower, P.C.,
Stephen E. Hessler, and Brian E. Schartz E-mail addresses:   
esassower@kirkland.com    shessler@kirkland.com    bschartz@kirkland.com and   
Kirkland & Ellis LLP 300 North LaSalle Street Chicago, IL 60654 Attention: James
H.M. Sprayregen, P.C., Marc Kieselstein, P.C., Chad J. Husnick and Steven N.
Serajeddini E-mail addresses:    jsprayregen@kirkland.com   
marc.kieselstein@kirkland.com    chusnick@kirkland.com   
steven.serajeddini@kirkland.com and    Proskauer Rose LLP Three First National
Plaza 70 W. Madison Street, Suite 3800 Chicago, IL 60602 Attention: Mark K.
Thomas and Paul V. Possinger Email addresses:    mthomas@ proskauer.com   
ppossinger@proskauer.com

 

37



--------------------------------------------------------------------------------

and    Cravath, Swaine and Moore LLP Worldwide Plaza 825 Eighth Avenue New York,
NY 10019 Attention: Philip A. Gelston Email address:    pgelston@cravath.com and
   Jenner & Block LLP 919 Third Avenue New York, NY 10022 Attention: Richard
Levin Email address:    rlevin@jenner.com and    Munger, Tolles & Olson LLP 335
South Grand Avenue, 35th Floor Los Angeles, CA 90071 Attention: Thomas B. Walper
and Seth Goldman Email addresses:    thomas.walper@mto.com   
seth.goldman@mto.com;

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. Any
notice given by delivery, mail, or courier shall be effective when received.

3.13 Entire Agreement.

This Settlement Agreement, including any exhibits, annexes and/or schedules
hereto and the exhibits, annexes, and/or schedules thereto, constitutes the
entire agreement between the Parties concerning the subject matter of this
Settlement Agreement and supersedes all prior negotiations, agreements and
understandings, whether written or oral, between and among the Parties
concerning the subject matter of this Settlement Agreement. Each of the Parties
hereto acknowledges that it is executing this Settlement Agreement without
reliance on any representations, warranties or commitments other than those
representations, warranties and commitments expressly set forth in this
Settlement Agreement.

 

38



--------------------------------------------------------------------------------

3.14 Modification or Amendment.

This Settlement Agreement may be modified or amended only by written agreement
executed by (i) the Required TCEH Creditor Parties, (ii) all of the undersigned
Settling Interest Holders, (iii) the Debtors and (iv) the TCEH Official
Committee; provided, however, that if the proposed modification, amendment, or
supplement has a material, disproportionate, and adverse effect on any Settling
Creditor (in its capacity as a TCEH First Lien Creditor, holder of TCEH
Unsecured Note Claims, or holder of TCEH Second Lien Note Claims), then the
consent of each such disproportionately affected Settling Creditor shall also be
required to effectuate such modification, amendment, or supplement.

3.15 Further Assurances.

From and after the Settlement Effective Date, each of the Parties agrees to use
their respective commercially reasonable efforts to execute or cause to be
executed and deliver or cause to be delivered all such agreements, instruments
and documents and take or cause to be taken all such further actions as may
reasonably be necessary from time to time to carry out the intent and purpose of
this Settlement Agreement, and to consummate the transactions contemplated
hereby and thereby.

3.16 Successors and Assigns.

Except as otherwise provided in this Settlement Agreement, this Settlement
Agreement is intended to bind and inure to the benefit of each of the Parties
and each of their respective successors, assigns, heirs, executors,
administrators and representatives.

3.17 Interpretation.

This Settlement Agreement is the product of negotiations among the Parties, and
the enforcement or interpretation of this Settlement Agreement is to be
interpreted in a neutral manner and in accordance with section 102 of the
Bankruptcy Code; and any presumption with regard to interpretation for or
against any Party by reason of that Party (or its counsel) having drafted or
caused to be drafted this Settlement Agreement or any portion of this Settlement
Agreement, shall not be effective in regard to the interpretation of this
Settlement Agreement.

3.18 Settlement Discussions.

This Settlement Agreement and the transactions contemplated herein are part of a
proposed settlement among the Parties. Nothing herein shall be deemed an
admission of any kind. To the extent provided by Federal Rule of Evidence 408,
all applicable mediation privileges, and any applicable state rules of evidence,
this Settlement Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
the terms of this Settlement Agreement.

3.19 Specific Performance.

It is understood and agreed by the Parties that money damages would be an
insufficient remedy for any breach of this Settlement Agreement by any Party,
that such breach would represent irreparable harm, and that each non-breaching
Party shall be entitled to specific performance and injunctive relief (without
the posting of any bond and without proof of actual damages), but no other form
of equitable relief, as the sole remedy for any such breach, including an order
of the Bankruptcy Court or other court of competent jurisdiction requiring any
Party to comply promptly with any of its obligations hereunder; provided, that
each Party agrees to waive any requirement for the securing or posting of a bond
in connection with such remedy.

 

39



--------------------------------------------------------------------------------

3.20 Headings.

Titles and headings in this Settlement Agreement are inserted for convenience of
reference only and are not intended to affect the interpretation or construction
of the Settlement Agreement.

3.21 Execution of Agreement.

This Settlement Agreement may be executed in counterparts, and by the different
Parties hereto on separate counterparts, each of which when executed and
delivered shall constitute an original. Delivery of an executed counterpart by
facsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart.

3.22 Non-Severability of Agreement.

This Settlement Agreement is to be construed as a whole, and all provisions of
it are to be read and construed together. Notwithstanding anything in this
Settlement Agreement or the Settlement Order to the contrary, and in light of
the integrated nature of the settlements and compromises embodied in this
Settlement Agreement and the Settlement Order, in the event that (a) a court of
competent jurisdiction enters a final order ruling that any of the provisions of
this Settlement Agreement or the Settlement Order are void, invalid, illegal, or
unenforceable in any material respect, or (b) any of the provisions of this
Settlement Agreement or the Settlement Order are reversed, vacated, overturned,
voided, or unwound in any material respect, then in each case, the entirety of
this Settlement Agreement (other than this Section 3.22) shall be void ab initio
and of no force and effect and, during any subsequent proceeding, the Parties
shall not assert claim preclusion, issue preclusion, estoppel or any similar
defense in respect of rights and claims of the Parties that were the subject of
this Settlement Agreement prior to this Settlement Agreement being of no force
or effect; provided, however, that, the Settlement Agreement being rendered void
ab initio and of no force and effect in accordance herewith shall not impair the
force and effect of the Plan Support Agreement or any order authorizing the
Debtors entry into the Plan Support Agreement.

[Signature pages follow]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the date set forth above.

ENERGY FUTURE HOLDINGS CORP.

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC

4CHANGE ENERGY COMPANY

4CHANGE ENERGY HOLDINGS LLC

BIG BROWN 3 POWER COMPANY LLC

BIG BROWN LIGNITE COMPANY LLC

BIG BROWN POWER COMPANY LLC

BRIGHTEN ENERGY LLC

BRIGHTEN HOLDINGS LLC COLLIN POWER COMPANY LLC

DALLAS POWER AND LIGHT COMPANY, INC.

DECORDOVA POWER COMPANY LLC

DECORDOVA II POWER COMPANY LLC

EAGLE MOUNTAIN POWER COMPANY LLC

EBASCO SERVICES OF CANADA LIMITED

EEC HOLDINGS, INC.

EECI, INC.

EFH AUSTRALIA (NO. 2) HOLDINGS COMPANY

EFH CG HOLDINGS COMPANY LP

EFH CG MANAGEMENT COMPANY LLC

EFH CORPORATE SERVICE COMPANY

EFH FINANCE (NO. 2) HOLDINGS COMPANY

EFH FS HOLDINGS COMPANY

EFH RENEWABLES COMPANY LLC

EFIH FINANCE INC.

ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY LLC

ENERGY FUTURE INTERMEDIATE HOLDING COMPANY LLC

GENERATION DEVELOPMENT COMPANY LLC

GENERATION MT COMPANY LLC

GENERATION SVC COMPANY

LAKE CREEK 3 POWER COMPANY LLC

LONE STAR ENERGY COMPANY, INC.

LONE START PIPELINE COMPANY, INC.

LSGT GAS COMPANY LLC

LSGT SACROC, INC.

LUMINANT BIG BROWN MINING COMPANY LLC

LUMINANT ENERGY COMPANY LLC

LUMINANT ENERGY TRADING CALIFORNIA COMPANY

LUMINANT ET SERVICES COMPANY

LUMINANT GENERATION COMPANY LLC

LUMINANT HOLDING COMPANY LLC

LUMINANT MINERAL DEVELOPMENT COMPANY LLC

LUMINANT MINING COMPANY LLC

LUMINANT RENEWABLES COMPANY LLC

MARTIN LAKE 4 POWER COMPANY LLC

MONTICELLO 4 POWER COMPANY LLC

MORGAN CREEK 7 POWER COMPANY LLC

NCA DEVELOPMENT COMPANY LLC

NCA RESOURCES DEVELOPMENT COMPANY LLC

OAK GROVE MANAGEMENT COMPANY LLC

OAK GROVE MINING COMPANY LLC

OAK GROVE POWER COMPANY LLC

SANDOW POWER COMPANY LLC

SOUTHWESTERN ELECTRIC SERVICE COMPANY, INC.



--------------------------------------------------------------------------------

TCEH FINANCE , INC.

TEXAS ELECTRIC SERVICE COMPANY, INC.

TEXAS ENERGY INDUSTRIES COMPANY, INC.

TEXAS POWER AND LIGHT COMPANY, INC.

TEXAS UTILITIES COMPANY, INC.

TEXAS UTILITIES ELECTRIC COMPANY, INC.

TRADINGHOUSE 3 & 4 POWER COMPANY LLC

TRADINGHOUSE POWER COMPANY LLC

TXU ELECTRIC COMPANY, INC.

TXU ENERGY RECEIVABLES COMPANY LLC

TXU ENERGY RETAIL COMPANY LLC

TXU ENERGY SOLUTIONS COMPANY LLC

TXU RECEIVABLES COMPANY

TXU RETAIL SERVICES COMPANY

TXU SEM COMPANY

VALLEY NG POWER COMPANY LLC

VALLEY POWER COMPANY LLC

 

By:  

      /s/ Anthony R. Horton

Name:  Anthony R. Horton Title:    Senior Vice President & Treasurer